 

Exhibit 10.2

 

OFFICE SPACE LEASE

 

BETWEEN

 

UTC PROPERTIES LLC

 

AND

 

INFOSONICS CORPORATION

 

 

--------------------------------------------------------------------------------


 

OFFICE SPACE LEASE

 

THIS LEASE is made as of the10th day of September 2007, by and between UTC
PROPERTIES LLC, a Delaware limited liability company, hereafter called
“Landlord,” and INFOSONICS CORPORATION, a Maryland corporation, hereafter called
“Tenant.”

 

ARTICLE I. BASIC LEASE PROVISIONS

 

Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.

 

1.       Tenant’s Trade Name:  N/A

 

2.       Premises: Suite No. 100 (the Premises are more particularly described
in Section 2.1).

 

Address of Building:  4350 Executive Drive, San Diego, California, 92101

 

Project Description:  Park Plaza

 

3.       Use of Premises:  General office and for no other use.

 

4.       Estimated Commencement Date:  October 1, 2007

 

5.       Lease Term:   The term of this Lease shall expire sixty (60) months
following the Commencement Date, plus any additional days as are necessary to
cause this Lease to expire at the end of a calendar month.

 

6.       Basic Rent:   Twenty Thousand Three Hundred Sixty-One Dollars
($20,361.00) per month.

 

Rental Adjustments:

 

Commencing on October 1, 2008, the Basic Rent shall be Twenty Thousand Nine
Hundred Ninety-Three Dollars ($20,993.00) per month.

 

Commencing October 1, 2009, the Basic Rent shall be Twenty-One Thousand Six
Hundred Twenty-Five Dollars ($21,625.00) per month.

 

Commencing October 1, 2010, the Basic Rent shall be Twenty-Two Thousand Two
Hundred Fifty-Seven Dollars ($22,257.00) per month.

 

Commencing October 1, 2011, the Basic Rent shall be Twenty-Two Thousand Eight
Hundred Eighty-Eight Dollars ($22,888.00) per month.

 

7.       Property Tax Base:  The Property Taxes per rentable square foot
incurred by Landlord and attributable to the twelve month period ending June 30,
2008 (the “Base Year”).

 

Building Cost Base:  The Building Costs per rentable square foot incurred by
Landlord and attributable to the Base Year.

 

Expense Recovery Period:  Every twelve month period during the Term (or portion
thereof during the first and last Lease years) ending June 30.

 

8.       Floor Area of Premises:  approximately 7,021 rentable square feet

 

9.       Security Deposit:  Twenty-Five Thousand One Hundred Seventy-Seven
Dollars ($25,177.00)

 

10.     Broker(s):  Irvine Realty Company (“Landlord’s Broker”) and Grubb &
Ellis/BRE Commercial (“Tenant’s Broker”)

 

11.     Plan Approval Date:  August 9, 2007

 

12.     Parking:  Twenty-Four (24) unreserved vehicle parking spaces.

 

1

--------------------------------------------------------------------------------


 

13.     Address for Payments and Notices:

 

LANDLORD

TENANT

Payment Address:

 

UTC Properties LLC

Department #6967

Los Angeles, CA  90084-6967

 

Notice Address:

 

UTC Properties LLC

9255 Towne Centre Drive, Suite 800

San Diego, CA  92121

Attn:  Property Manager

 

with a copy of notices to:

 

THE IRVINE COMPANY LLC

P.O. Box 6370

Newport Beach, CA 92658-6370

Attn:  Vice President, Operations,

Office Properties/San Diego

 

 

Infosonics Corporation

4350 Executive Drive, Suite 100

San Diego, CA  92121

 

2

--------------------------------------------------------------------------------


 

ARTICLE II. PREMISES

 

SECTION 2.1. LEASED PREMISES. Landlord leases to Tenant and Tenant rents from
Landlord the premises shown in Exhibit A (the “Premises”), containing
approximately the floor area set forth in Item 8 of the Basic Lease Provisions
and known by the suite number identified in Item 2 of the Basic Lease
Provisions. The Premises are located in the building identified in Item 2 of the
Basic Lease Provisions (the “Building”), which is a portion of the project
described in Item 2 (the “Project”). If, upon completion of the space plans for
the Premises, Landlord’s architect or space planner determines that the rentable
square footage of the Premises differs from that set forth in the Basic Lease
Provisions, then Landlord shall so notify Tenant and the Basic Rent (as shown in
Item 6 of the Basic Lease Provisions) shall be promptly adjusted in proportion
to the change in square footage. Within five (5) days following Landlord’s
request, the parties shall memorialize the adjustments by executing an amendment
to this Lease prepared by Landlord. The Premises has been measured by Stevensons
Systems, which uses a modified BOMA standard.

 

SECTION 2.2. ACCEPTANCE OF PREMISES. Tenant acknowledges that neither Landlord
nor any representative of Landlord has made any representation or warranty with
respect to the Premises or the Building or the suitability or fitness of either
for any purpose, except as set forth in this Lease. The taking of possession or
use of the Premises by Tenant for any purpose other than construction shall
conclusively establish that the Premises and the Building were in satisfactory
condition and in conformity with the provisions of this Lease in all respects,
except for those matters which Tenant shall have brought to Landlord’s attention
on a written punch list. The list shall be limited to any items required to be
accomplished by Landlord under the Work Letter (if any) attached as Exhibit X,
and shall be delivered to Landlord within thirty (30) days after the term
(“Term”) of this Lease commences as provided in Article III below. If there is
no Work Letter, or if no items are required of Landlord under the Work Letter,
by taking possession of the Premises Tenant accepts the improvements in their
existing condition, and waives any right or claim against Landlord arising out
of the condition of the Premises. Nothing contained in this Section shall affect
the commencement of the Term or the obligation of Tenant to pay rent. Landlord
shall diligently complete all punch list items of which it is notified as
provided above.

 

SECTION 2.3. BUILDING NAME, ADDRESS AND DEPICTION. Tenant shall not utilize any
name selected by Landlord from time to time for the Building and/or the Project
as any part of Tenant’s corporate or trade name. Landlord shall have the right
to change the name, number or designation of the Building or Project without
liability to Tenant. Tenant shall not use any picture of the Building in its
advertising, stationery or in any other manner.

 

ARTICLE III. TERM

 

SECTION 3.1. GENERAL. The Term shall be for the period shown in Item 5 of the
Basic Lease Provisions. The Term shall commence (“Commencement Date”) on the
earlier of (a) the date the Premises are deemed ready for occupancy in
accordance with Section 3.2, or (b) the date Tenant commences its business
activities within the Premises. Promptly following request by Landlord, the
parties shall memorialize on a form provided by Landlord (the “Commencement
Memorandum”) the actual Commencement Date and the expiration date (“Expiration
Date”) of this Lease; should Tenant fail to execute and return the Commencement
Memorandum to Landlord within five (5) business days (or provide specific
written objections thereto within that period), then Landlord’s determination of
the Commencement and Expiration Dates as set forth in the Commencement
Memorandum shall be conclusive.

 

SECTION 3.2. DELAY IN POSSESSION. If Landlord, for any reason whatsoever, cannot
deliver possession of the Premises to Tenant on or before the Estimated
Commencement Date set forth in Item 4 of the Basic Lease Provisions, this Lease
shall not be void or voidable nor shall Landlord be liable to Tenant for any
resulting loss or damage. However, Tenant shall not be liable for any rent and
the Commencement Date shall not occur until Landlord delivers possession of the
Premises and the Premises are in fact ready for occupancy as defined below,
except that if Landlord’s failure to so deliver possession is attributable to
any action or inaction by Tenant (including without limitation any Tenant Delay
described in the Work Letter, if any, attached to this Lease), then the Premises
shall be deemed ready for occupancy, and Landlord shall be entitled to full
performance by Tenant (including the payment of rent), as of the date Landlord
would have been able to deliver the Premises to Tenant but for Tenant’s
delay(s). Subject to the foregoing, the Premises shall be deemed ready for
occupancy if and when Landlord, to the extent applicable, (a) has put into
operation all building services essential for the use of the Premises by Tenant,
(b) has provided reasonable access to the Premises for Tenant so that they may
be used without unnecessary interference, (c) has substantially completed all
the work required to be done by Landlord in this Lease, and (d) has obtained
requisite governmental approvals to Tenant’s occupancy.

 

SECTION 3.4. TENANT’S RIGHT TO CANCEL FOR LATE DELIVERY. If Landlord fails to
deliver possession of the Premises, ready for occupancy, by the “Outside Date”
as defined below, then Tenant shall have the right to terminate this lease by
giving written notice thereof to Landlord after the

 

3

--------------------------------------------------------------------------------


 

Outside Date, but prior to Landlord’s delivery of the Premises ready for
Tenant’s occupancy as aforesaid. If, from time to time prior to the Outside
Date, Landlord determines that it will not be able to deliver possession of the
Premises, ready for occupancy, by the Outside Date, Landlord shall deliver to
Tenant a written notice setting forth Landlord’s opinion as to the revised
outside date by which it shall be able to deliver the Premises to Tenant, ready
for occupancy. Within five (5) business days following delivery of that notice,
Tenant may elect by written notice to Landlord to terminate this Lease;
otherwise, the Outside Date shall be deemed extended to the revised date set
forth in Landlord’s notice. For purposes hereof, the “Outside Date” shall mean
November 30, 2007; provided that the Outside Date shall be extended on a
day-for-day basis for the period of any Tenant Delays and for any other delays
resulting from matters beyond Landlord’s control as set forth in Section 20.9.

 

ARTICLE IV. RENT AND OPERATING EXPENSES

 

SECTION 4.1. BASIC RENT. From and after the Commencement Date, Tenant shall pay
to Landlord without deduction or offset a Basic Rent for the Premises in the
total amount shown (including subsequent adjustments, if any) in Item 6 of the
Basic Lease Provisions. If the Commencement Date is other than the first day of
a calendar month, any rental adjustment shown in Item 6 shall be deemed to occur
on the first day of the next calendar month following the specified monthly
anniversary of the Commencement Date. The rent shall be due and payable in
advance commencing on the Commencement Date and continuing thereafter on the
first day of each successive calendar month of the Term, as prorated for any
partial month. No demand, notice or invoice shall be required. An installment of
rent in the amount of one (1) full month’s Basic Rent at the initial rate
specified in Item 6 of the Basic Lease Provisions shall be delivered to Landlord
concurrently with Tenant’s execution of this Lease and shall be applied against
the Basic Rent first due hereunder; the next installment of Basic Rent shall be
due on the first day of the second calendar month of the Term, which installment
shall, if applicable, be appropriately prorated to reflect the amount prepaid
for that calendar month.

 

SECTION 4.2. OPERATING EXPENSE INCREASE.

 

(a)        Tenant shall compensate Landlord, as additional rent, for Tenant’s
proportionate shares of “Building Costs” and “Property Taxes,” as those terms
are defined below, incurred by Landlord in the operation of the Building and
Project. Property Taxes and Building Costs are mutually exclusive and may be
billed separately or in combination as determined by Landlord. Tenant’s
proportionate share of Property Taxes shall equal the product of the rentable
floor area of the Premises multiplied by the difference of (i) Property Taxes
per rentable square foot less (ii) the Property Tax Base set forth in Item 7 of
the Basic Lease Provisions. Tenant’s proportionate share of Building Costs shall
equal the product of the rentable floor area of the Premises multiplied by the
difference of (i) Building Costs per rentable square foot less (ii) the Building
Cost Base set forth in Item 7 of the Basic Lease Provisions. Tenant acknowledges
Landlord’s rights to make changes or additions to the Building and/or Project
from time to time pursuant to Section 6.5 below, in which event the total
rentable square footage within the Building and/or Project may be adjusted. For
convenience of reference, Property Taxes and Building Costs may sometimes be
collectively referred to as “Operating Expenses.”

 

(b)        Commencing prior to the start of the first full “Expense Recovery
Period” of the Lease (as defined in Item 7 of the Basic Lease Provisions), and
prior to the start of each full or partial Expense Recovery Period thereafter,
Landlord shall give Tenant a written estimate of the amount of Tenant’s
proportionate shares of Building Costs and Property Taxes for the Expense
Recovery Period or portion thereof. Tenant shall pay the estimated amounts to
Landlord in equal monthly installments, in advance, with Basic Rent. If Landlord
has not furnished its written estimate for any Expense Recovery Period by the
time set forth above, Tenant shall continue to pay cost reimbursements at the
rates established for the prior Expense Recovery Period, if any; provided that
when the new estimate is delivered to Tenant, Tenant shall, at the next monthly
payment date, pay any accrued cost reimbursements based upon the new estimate.
Landlord may from time to time change the Expense Recovery Period to reflect a
calendar year or a new fiscal year of Landlord, as applicable, in which event
Tenant’s share of Operating Expenses shall be equitably prorated for any partial
year.

 

(c)        Within one hundred twenty (120) days after the end of each Expense
Recovery Period, Landlord shall furnish to Tenant a statement setting forth the
actual or prorated Property Taxes and Building Costs attributable to that
period, and the parties shall within thirty (30) days thereafter make any
payment or allowance necessary to adjust Tenant’s estimated payments, if any, to
Tenant’s actual proportionate shares as shown by the annual statement. If Tenant
has not made estimated payments during the Expense Recovery Period, any amount
owing by Tenant pursuant to subsection (a) above shall be paid to Landlord in
accordance with Article XVI. If actual Property Taxes or Building Costs
allocable to Tenant during any Expense Recovery Period are less than the
Property Tax Base or the Building Cost Base, respectively, Landlord shall not be
required to pay that differential to Tenant, although Landlord shall refund any
applicable estimated payments collected from Tenant. Should Tenant fail to
object in writing to Landlord’s determination of actual Operating Expenses
within one hundred twenty (120) days following delivery of Landlord’s expense
statement, Landlord’s

 

4

--------------------------------------------------------------------------------


 

determination of actual Operating Expenses for the applicable Expense Recovery
Period shall be conclusive and binding on Tenant.

 

(d)        Even though the Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant’s share of Property
Taxes and Building Costs for the Expense Recovery Period in which the Lease
terminates, Tenant shall upon notice pay the entire increase due over the
estimated expenses paid; conversely, any overpayment made in the event expenses
decrease shall be rebated by Landlord to Tenant. However, in lieu thereof,
Landlord may deliver a reasonable estimate of the anticipated reconciliation
amount to Tenant prior to the expiration of the Term, in which event the
appropriate party shall fund that amount by the termination date.

 

(e)        If, at any time during any Expense Recovery Period, any one or more
of the Operating Expenses are increased to a rate(s) or amount(s) in excess of
the rate(s) or amount(s) used in calculating the estimated expenses for the
year, then Tenant’s estimated share of Property Taxes or Building Costs, as
applicable, shall be increased for the month in which the increase becomes
effective and for all succeeding months by an amount equal to Tenant’s
proportionate share of the increase. Landlord shall give Tenant written notice
of the amount or estimated amount of the increase, the month in which the
increase will become effective, Tenant’s monthly share thereof and the months
for which the payments are due. Tenant shall pay the increase to Landlord as a
part of Tenant’s monthly payments of estimated expenses as provided in paragraph
(b) above, commencing with the month in which effective.

 

(f)         The term “Building Costs” shall include all charges and expenses
pertaining to the operation, management, maintenance and repair of the Building
and the Project, together with all appurtenant Common Areas (as defined in
Section 6.2), and shall include the following charges by way of illustration but
not limitation:  water and sewer charges; insurance premiums or reasonable
premium equivalents should Landlord elect to self-insure any risk or deductible
that Landlord is authorized to insure hereunder; license, permit, and inspection
fees; heat; light; power; janitorial services; the cost of equipping, staffing
and operating an on-site and/or off-site management office for the Building and
Project; all labor and labor-related costs for personnel applicable to the
Building and Project, including both Landlord’s personnel and outside personnel;
a commercially reasonable Landlord overhead/management fee; reasonable fees for
consulting services; access control/security costs, inclusive of the reasonable
cost of improvements made to enhance access control systems and procedures;
repairs; air conditioning; supplies; materials; equipment; tools; tenant
services; programs instituted to comply with transportation management
requirements; any expense incurred pursuant to Sections 6.1, 6.2, 6.4, 7.2, and
10.2 and Exhibits B and C below; costs incurred (capital or otherwise) on a
regular recurring basis every three (3) or more years for normal maintenance
projects (e.g., parking lot slurry coat or replacement of lobby, corridor and
elevator cab carpets and coverings); and the amortized cost of capital
improvements (as distinguished from replacement parts or components installed in
the ordinary course of business) which are intended to maintain the quality,
appearance or safety of the Building and/or Project, reduce other operating
costs or increases thereof, or upgrade Building and/or Project security, or
which are required to bring the Building and/or Project into compliance with
applicable laws and building codes. Landlord shall amortize the cost of capital
improvements on a straight-line basis over the lesser of the Payback Period (as
defined below) or the useful life of the capital improvement as reasonably
determined by Landlord. Any amortized Building Cost item may include, at
Landlord’s option, an actual or imputed interest rate that Landlord would
reasonably be required to pay to finance the cost of the item, applied on the
unamortized balance. “Payback Period” shall mean the reasonably estimated period
of time that it takes for the cost savings, if any, resulting from a capital
improvement item to equal the total cost of the capital improvement. It is
understood that Building Costs shall include competitive charges for direct
services provided by any subsidiary or division of Landlord. If any Building
Cost is applicable to one or more buildings or properties in addition to the
Building, then that cost shall be equitably prorated and apportioned among the
Building and such other buildings or properties. The term “Property Taxes” as
used herein shall include the following:  (i) all real estate taxes or personal
property taxes, as such property taxes may be reassessed from time to time; and
(ii) other taxes, charges and assessments which are levied with respect to this
Lease or to the Building and/or the Project, and any improvements, fixtures and
equipment and other property of Landlord located in the Building and/or the
Project, except that general net income and franchise taxes imposed against
Landlord shall be excluded; and (iii) any tax, surcharge or assessment which
shall be levied in addition to or in lieu of real estate or personal property
taxes, other than taxes covered by Article VIII; and (iv) costs and expenses
incurred in contesting the amount or validity of any Property Tax by appropriate
proceedings. A copy of Landlord’s unaudited statement of expenses shall be made
available to Tenant upon request. Property Taxes for the Base Year and all
subsequent years shall be calculated based upon a fully re-assessed tax
liability (as reasonably and in good faith estimated by the Landlord, for the
sale of the Building which occurred on April 2, 2007, with any necessary
adjustments to be made following the actual re-assessment). The Building Costs,
inclusive of those for the Base Year, shall be extrapolated by Landlord to
reflect at least ninety-five percent (95%) occupancy of the rentable area of the
Building.

 

(g)        Notwithstanding the foregoing, Operating Expenses shall exclude the
following:

 

(i)        Any ground lease rental;

 

5

--------------------------------------------------------------------------------


 

(ii)     Costs incurred by Landlord with respect to goods and services other
than parking (including utilities sold and supplied to tenants and occupants of
the Building) to the extent that Landlord is entitled to reimbursement for such
costs other than through the Operating Expense pass-through provisions of such
tenants’ lease;

 

(iii)    Costs incurred by Landlord for repairs, replacements and/or restoration
to or of the Building to the extent that Landlord is reimbursed by insurance or
condemnation proceeds or by tenants (other than through Operating Expense
pass-throughs), warrantors or other third persons;

 

(iv)    Costs, including permit, license and inspection costs, incurred with
respect to the installation of tenant improvements made for other tenants in the
Building or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for tenants or other occupants of the Building;

 

(v)     Costs arising from Landlord’s charitable or political contributions;

 

(vi)    Attorneys’ fees and other costs and expenses incurred in connection with
negotiations or disputes with present or prospective tenants or other occupants
of the Building, except those attorneys’ fees and other costs and expenses
incurred in connection with negotiations, disputes or claims relating to items
of Operating Expenses, enforcement of rules and regulations of the Building and
such other matters relating to the maintenance of standards required of Landlord
under this Lease;

 

(vii)   Capital expenditures as determined in accordance with generally accepted
accounting principles, consistently applied, except as otherwise provided in
subsection (f) above;

 

(viii)  Brokers commissions, finders’ fees, attorneys’ fees, entertainment and
travel expenses and other costs incurred by Landlord in leasing or attempting to
lease space in the Building;

 

(ix)    Expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged for directly but which are
provided to another tenant or occupant of the Building;

 

(x)     Costs, fines or penalties incurred by Landlord due to the violation by
Landlord of (i) any governmental rule or regulation (provided that costs of
complying with such governmental requirements may be included unless otherwise
provided herein) or (ii) the terms and conditions of any lease of space in the
Building;

 

(xi)    Overhead and profit increments paid to subsidiaries or affiliates of
Landlord for services provided to the Building to the extent the same exceeds
the costs that would generally be charged for such services if rendered on a
competitive basis (based upon a standard of similar office buildings in the
general market area of the Premises) by unaffiliated third parties capable of
providing such service;

 

(xii)   Interest on debt or amortization on any mortgage or mortgages
encumbering the Building;

 

(xiii)  Landlord’s general corporate overhead, except as it relates to the
specific management of the Building or Project;

 

(xiv)  Costs of installing the initial landscaping and the initial sculpture,
paintings and objects of art for the Building and Project; and

 

(xv)   Advertising expenditures.

 

6

--------------------------------------------------------------------------------


 

(h)        Provided Tenant is not then in default hereunder, Tenant shall have
the right to cause a certified public accountant, engaged on a non-contingency
fee basis, to audit Operating Expenses by inspecting Landlord’s general ledger
of expenses not more than once during any Expense Recovery Period. However, to
the extent that insurance premiums or any other component of Operating Expenses
is determined by Landlord on the basis of an internal allocation of costs
utilizing information Landlord in good faith deems proprietary, such expense
component shall not be subject to audit so long as it does not exceed the amount
per square foot typically imposed by landlords of other first class office
projects in San Diego, California. Tenant shall give notice to Landlord of
Tenant’s intent to audit within sixty (60) days after Tenant’s receipt of
Landlord’s expense statement which sets forth Landlord’s actual Operating
Expenses. Such audit shall be conducted at a mutually agreeable time during
normal business hours at the office of Landlord or its management agent where
such accounts are maintained. If Tenant’s audit determines that actual Operating
Expenses have been overstated by more than five percent (5%), then subject to
Landlord’s right to review and/or contest the audit results, Landlord shall
reimburse Tenant for the reasonable out-of-pocket costs of such audit. Tenant’s
rent shall be appropriately adjusted to reflect any overstatement in Operating
Expenses. In addition, if any component of Operating Expenses is determined to
be either inappropriate or excessive during an Expense Recovery Period, and if
the Building Cost Base or Property Tax Base also included such component, then
the appropriate Base shall concurrently be adjusted if and to the extent
appropriate. In the event of a dispute between Landlord and Tenant regarding
such audit, either party may elect to submit the matter for binding arbitration
with the American Arbitration Association under its Arbitration Rules for the
Real Estate Industry, and judgment on the arbitration award may be entered in
any court having jurisdiction thereof. All of the information obtained by Tenant
and/or its auditor in connection with such audit, as well as any compromise,
settlement, or adjustment reached between Landlord and Tenant as a result
thereof, shall be held in strict confidence and, except as may be required
pursuant to litigation, shall not be disclosed to any third party, directly or
indirectly, by Tenant or its auditor or any of their officers, agents or
employees. Landlord may require Tenant’s auditor to execute a separate
confidentiality agreement affirming the foregoing as a condition precedent to
any audit. In the event of a violation of this confidentiality covenant in
connection with any audit, then in addition to any other legal or equitable
remedy available to Landlord, Tenant shall forfeit its right to any
reconciliation or cost reimbursement payment from Landlord due to said audit
(and any such payment theretofore made by Landlord shall be promptly returned by
Tenant), and Tenant shall have no further audit rights under this Lease.
Notwithstanding the foregoing, Tenant shall have no right of audit with respect
to any Expense Recovery Period unless the total Operating Expenses per square
foot for such Expense Recovery Period, as set forth in Landlord’s annual expense
reconciliation, exceed the total Operating Expenses per square foot during the
Base Year, as increased by the percentage change in the United States Department
of Labor, Bureau of Labor Statistics, Consumer Price Index for all Urban
Consumers, Los Angeles - Riverside - Orange County Area Average, all items
(1982-84 = 100) (the “Index”), which change in the Index shall be measured by
comparing the Index published for January of the Base Year with the Index
published for January of the applicable Expense Recovery Period.

 

SECTION 4.3. SECURITY DEPOSIT. Concurrently with Tenant’s delivery of this
Lease, Tenant shall deposit with Landlord the sum, if any, stated in Item 9 of
the Basic Lease Provisions (the “Security Deposit”), to be held by Landlord as
security for the full and faithful performance of Tenant’s obligations under
this Lease to pay any rental sums, including without limitation such additional
rent as may be owing under any provision hereof, and to maintain the Premises as
required by Sections 7.1 and 15.3 or any other provision of this Lease. For
purposes of the foregoing and notwithstanding any provision of Section 1950.7 of
the California Civil Code to the contrary, rental sums shall include prospective
rent that would have been payable by Tenant but for the early termination of
this Lease due to Tenant’s default or insolvency. Upon any breach of the
foregoing obligations by Tenant, Landlord may apply all or part of the Security
Deposit as full or partial compensation. If any portion of the Security Deposit
is so applied, Tenant shall within five (5) days after written demand by
Landlord deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount. Landlord shall not be required to keep
this Security Deposit separate from its general funds, and Tenant shall not be
entitled to interest on the Security Deposit. In no event may Tenant utilize all
or any portion of the Security Deposit as a payment toward any rental sum due
under this Lease. Any unapplied balance of the Security Deposit shall be
returned to Tenant or, at Landlord’s option, to the last assignee of Tenant’s
interest in this Lease within thirty (30) days following the termination of this
Lease and Tenant’s vacation of the Premises.

 

ARTICLE V. USES

 

SECTION 5.1. USE. Tenant shall use the Premises only for the purposes stated in
Item 3 of the Basic Lease Provisions. The parties agree that any contrary use
shall be deemed to cause material and irreparable harm to Landlord and shall
entitle Landlord to injunctive relief in addition to any other available remedy.
The uses prohibited under this Lease shall include, without limitation, use of
the Premises or a portion thereof for (i) offices of any agency or bureau of the
United States or any state or political subdivision thereof; (ii) offices or
agencies of any foreign governmental or political subdivision thereof; (iii)
offices of any health care professionals or service organization; (iv) schools,
temporary employment agencies or other training facilities which are not
ancillary to corporate, executive or professional office use; (v) retail or
restaurant uses; or (vi) communications firms such as radio and/or television
stations. Tenant shall not do or permit anything to be done in or about the
Premises which

 

7

--------------------------------------------------------------------------------


 

will in any way interfere with the rights or quiet enjoyment of other occupants
of the Building or the Project, or use or allow the Premises to be used for any
unlawful purpose, nor shall Tenant permit any nuisance or commit any waste in
the Premises or the Project. Tenant shall not do or permit to be done anything
which will invalidate or increase the cost of any insurance policy(ies) covering
the Building, the Project and/or their contents, and shall comply with all
applicable insurance underwriters rules. Tenant shall comply at its expense with
all present and future laws, ordinances and requirements of all governmental
authorities that pertain to Tenant or its use of the Premises, including without
limitation all federal and state occupational health and safety and handicap
access requirements, whether or not Tenant’s compliance will necessitate
expenditures or interfere with its use and enjoyment of the Premises. Tenant
shall not generate, handle, store or dispose of hazardous or toxic materials (as
such materials may be identified in any federal, state or local law or
regulation) in the Premises or Project without the prior written consent of
Landlord; provided that the foregoing shall not be deemed to proscribe the use
by Tenant of customary office supplies in normal quantities so long as such use
comports with all applicable laws. Tenant agrees that it shall promptly complete
and deliver to Landlord any disclosure form regarding hazardous or toxic
materials that may be required by any governmental agency. Tenant shall also,
from time to time upon request by Landlord, execute such affidavits concerning
Tenant’s best knowledge and belief regarding the presence of hazardous or toxic
materials in the Premises. Landlord shall have the right at any time to perform
an assessment of the environmental condition of the Premises and of Tenant’s
compliance with this Section. As part of any such assessment, Landlord shall
have the right, upon reasonable prior notice to Tenant, to enter and inspect the
Premises and to perform tests, provided those tests are performed in a manner
that minimizes disruption to Tenant. Tenant will cooperate with Landlord in
connection with any assessment by, among other things, promptly responding to
inquiries and providing relevant documentation and records. The reasonable cost
of the assessment/testing shall be reimbursed by Tenant to Landlord if such
assessment/testing determines that Tenant failed to comply with the requirements
of this Section. In all events Tenant shall indemnify each of the “Indemnified
Parties” (as defined in Section 10.3) in the manner elsewhere provided in this
Lease from any release of hazardous or toxic materials caused by Tenant, its
agents, employees, contractors, subtenants or licensees. The foregoing covenants
shall survive the expiration or earlier termination of this Lease.

 

SECTION 5.2. SIGNS. Landlord shall affix and maintain a sign (restricted solely
to Tenant’s name as set forth herein or such other name as Landlord may consent
to in writing) adjacent to the entry door of the Premises, together with a
directory listing of Tenant’s name as set forth herein in the lobby directory of
the Building. Any subsequent changes to that initial signage shall be at
Tenant’s sole expense. All signage shall conform to the criteria for signs
established by Landlord and shall be ordered through Landlord. Tenant shall not
place or allow to be placed any other sign, decoration or advertising matter of
any kind that is visible from the exterior of the Premises. Any violating sign
or decoration may be immediately removed by Landlord at Tenant’s expense without
notice and without the removal constituting a breach of this Lease or entitling
Tenant to claim damages.

 

SECTION 5.3. MONUMENT SIGNAGE. Tenant shall have the right to install
non-exclusive signage on the top slot of the monument sign adjacent to the
Building and facing Executive Drive, which signage shall consist only of the
name “Infosonics Corporation.”  The type, location and design of such signage
shall be subject to the prior written approval of Landlord and the City of San
Diego, and shall be consistent with Landlord’s signage criteria for the Project.
Fabrication, installation, insurance, and maintenance of such signage shall be
at Tenant’s sole cost and expense. Commencing on the 13th month of the initial
Term, Tenant shall pay a rental fee for signage rights in the amount of Two
Hundred Fifty Dollars ($250.00) per month. Tenant understands and agrees that it
shall use Landlord’s designated contractor for installing the monument signage.
Should Tenant fail to have the monument signage installed by February 28, 2008,
then Tenant’s right to install same thereafter shall be deemed null and void.
Except for the foregoing, no sign, advertisement or notice visible from the
exterior of the Premises shall be inscribed, painted or affixed by Tenant on any
part of the Premises without prior consent of Landlord. Tenant’s signage right
shall belong solely to Tenant and may not be transferred or assigned (except in
connection with an assignment of this Lease to a Tenant Affiliate as described
in Section 9.1(f) hereof) without Landlord’s prior written consent, which may be
withheld by Landlord in Landlord’s sole discretion. In the event Tenant,
exclusive of any subtenant(s), fails to occupy the entire Premises, then Tenant
shall, within thirty (30) days following notice from Landlord, remove the
monument signage at Tenant’s expense. Tenant shall also remove such signage
promptly following the expiration or earlier termination of the Lease. Any such
removal shall be at Tenant’s sole expense, and Tenant shall bear the cost of any
resulting repairs to the monument that are reasonably necessary due to the
removal.

 

ARTICLE VI. LANDLORD SERVICES

 

SECTION 6.1. UTILITIES AND SERVICES. Landlord shall furnish to the Premises the
utilities and services described in Exhibit B, subject to the conditions and
payment obligations and standards set forth in this Lease. Landlord shall not be
liable for any failure to furnish any services or utilities when the failure is
the result of any accident or other cause beyond Landlord’s reasonable control,
nor shall Landlord be liable for damages resulting from power surges or any
breakdown in telecommunications facilities or services. Landlord’s temporary
inability to furnish any services or

 

8

--------------------------------------------------------------------------------


 

utilities shall not entitle Tenant to any damages, relieve Tenant of the
obligation to pay rent or constitute a constructive or other eviction of Tenant,
except that Landlord shall diligently attempt to restore the service or utility
promptly. However, if the Premises, or a material portion of the Premises, are
made untenantable for a period in excess of 5 consecutive business days as a
result of a service interruption that is reasonably within the control of
Landlord to correct, then Tenant, as its sole remedy, shall be entitled to
receive an abatement of rent payable hereunder during the period beginning on
the 6th consecutive business day of the service interruption and ending on the
day the service has been restored. If the entire Premises have not been rendered
untenantable by the service interruption, the amount of abatement shall be
equitably prorated. Tenant shall comply with all rules and regulations which
Landlord may reasonably establish for the provision of services and utilities,
and shall cooperate with all reasonable conservation practices established by
Landlord. Landlord shall at all reasonable times have free access to all
electrical and mechanical installations of Landlord.

 

SECTION 6.2. OPERATION AND MAINTENANCE OF COMMON AREAS. During the Term,
Landlord shall operate all Common Areas within the Building and the Project. The
term “Common Areas” shall mean all areas within the Building and other buildings
in the Project which are not held for exclusive use by persons entitled to
occupy space, and all other appurtenant areas and improvements provided by
Landlord for the common use of Landlord and tenants and their respective
employees and invitees, including without limitation parking areas and
structures, driveways, sidewalks, loading docks, landscaped and planted areas,
hallways and interior stairwells not located within the premises of any tenant,
common entrances and lobbies, elevators, and restrooms not located within the
premises of any tenant.

 

SECTION 6.3. USE OF COMMON AREAS. The occupancy by Tenant of the Premises shall
include the use of the Common Areas in common with Landlord and with all others
for whose convenience and use the Common Areas may be provided by Landlord,
subject, however, to compliance with all rules and regulations as are prescribed
from time to time by Landlord. Landlord shall at all times during the Term have
exclusive control of the Common Areas, and may restrain or permit any use or
occupancy, except as otherwise provided in this Lease or in Landlord’s rules and
regulations. Tenant shall keep the Common Areas clear of any obstruction or
unauthorized use related to Tenant’s operations. Landlord may temporarily close
any portion of the Common Areas for repairs, remodeling and/or alterations, to
prevent a public dedication or the accrual of prescriptive rights, or for any
other reasonable purpose.

 

SECTION 6.4. PARKING. Parking shall be provided in accordance with the
provisions set forth in Exhibit C to this Lease.

 

SECTION 6.5. CHANGES AND ADDITIONS BY LANDLORD. Landlord reserves the right to
make alterations or additions to the Building or the Project, or to the
attendant fixtures, equipment and Common Areas. No change shall entitle Tenant
to any abatement of rent or other claim against Landlord, provided that the
change does not deprive Tenant of reasonable access to or use of the Premises.

 

ARTICLE VII. MAINTAINING THE PREMISES

 

SECTION 7.1. TENANT’S MAINTENANCE AND REPAIR. Subject to Article XI, Tenant at
its sole expense shall make all repairs necessary to keep the Premises and all
improvements and fixtures therein in the condition as existed on the
Commencement Date (or on any later date that the applicable improvements may
have been installed), excepting ordinary wear and tear. Notwithstanding Section
7.2 below, Tenant’s maintenance obligation shall include without limitation all
appliances, non-building standard lighting/electrical systems, and plumbing
fixtures and installations located within the Premises, together with any
supplemental HVAC equipment servicing only the Premises. All repairs shall be at
least equal in quality to the original work, shall be made only by a licensed,
bonded contractor approved in writing in advance by Landlord and shall be made
only at the time or times approved by Landlord. Any contractor utilized by
Tenant shall be subject to Landlord’s standard requirements for contractors, as
modified from time to time. Landlord may impose reasonable restrictions and
requirements with respect to repairs, as provided in Section 7.3, and the
provisions of Section 7.4 shall apply to all repairs. Alternatively, should
Landlord or its management agent agree to make a repair on behalf of Tenant and
at Tenant’s request, Tenant shall promptly reimburse Landlord as additional rent
for all costs incurred (including the standard coordination fee of Landlord’s
management agent) upon submission of an invoice.

 

SECTION 7.2. LANDLORD’S MAINTENANCE AND REPAIR. Subject to Article XI, Landlord
shall provide service, maintenance and repair with respect to the heating,
ventilating and air conditioning (“HVAC”) equipment of the Building (exclusive
of any supplemental HVAC equipment servicing only the Premises) and shall
maintain in good repair the Common Areas, roof, foundations, footings, the
exterior surfaces of the exterior walls of the Building, and the structural,
electrical, mechanical and plumbing systems of the Building except as provided
in Section 7.1 above. Landlord shall have the right to employ or designate any
reputable person or firm, including any employee or agent of Landlord or any of
Landlord’s affiliates or divisions, to perform any service, repair or

 

9

--------------------------------------------------------------------------------


 

maintenance function. Landlord need not make any other improvements or repairs
except as specifically required under this Lease, and nothing contained in this
Section shall limit Landlord’s right to reimbursement from Tenant for
maintenance, repair costs and replacement costs as provided elsewhere in this
Lease. Tenant understands that it shall not make repairs at Landlord’s expense
or by rental offset. Except as provided in Sections 11.1 and 12.1 below, there
shall be no abatement of rent and no liability of Landlord by reason of any
injury to or interference with Tenant’s business arising from the making of any
repairs, alterations or improvements to any portion of the Building, including
repairs to the Premises, nor shall any related activity by Landlord constitute
an actual or constructive eviction; provided, however, that in making repairs,
alterations or improvements, Landlord shall interfere as little as reasonably
practicable with the conduct of Tenant’s business in the Premises.

 

SECTION 7.3. ALTERATIONS. Tenant shall make no alterations, additions or
improvements to the Premises without the prior written consent of Landlord.
Landlord’s consent shall not be unreasonably withheld as long as the proposed
changes do not affect the structural, electrical or mechanical components or
systems of the Building, are not visible from the exterior of the Premises, and
utilize only building standard materials. Landlord may impose, as a condition to
its consent, any requirements that Landlord in its discretion may deem
reasonable or desirable, including but not limited to a requirement that all
work be covered by a lien and completion bond satisfactory to Landlord and
requirements as to the manner, time, and contractor for performance of the work.
Without limiting the generality of the foregoing, Tenant shall use Landlord’s
designated mechanical and electrical contractors for all work affecting the
mechanical or electrical systems of the Building. Should Tenant perform any work
that would necessitate any ancillary Building modification or other expenditure
by Landlord, then Tenant shall promptly fund the cost thereof to Landlord.
Tenant shall obtain all required permits for the work and shall perform the work
in compliance with all applicable laws, regulations and ordinances, and Landlord
shall be entitled to a supervision fee in the amount of five percent (5%) of the
cost of the work. Under no circumstances shall Tenant make any improvement which
incorporates asbestos-containing construction materials into the Premises. In no
event shall Tenant prosecute any alteration work that results in picketing or
labor demonstrations in or about the Building or Project. Any request for
Landlord’s consent shall be made in writing and shall contain architectural
plans describing the work in detail reasonably satisfactory to Landlord.
Landlord may elect to cause its architect to review Tenant’s architectural
plans, and the reasonable cost of that review shall be reimbursed by Tenant.
Should the work proposed by Tenant modify the internal configuration of the
Premises, then Tenant shall, at its expense, furnish Landlord with as-built
drawings and CAD disks compatible with Landlord’s systems. Unless Landlord
otherwise agrees in writing, all alterations, additions or improvements affixed
to the Premises (excluding moveable trade fixtures and furniture) shall become
the property of Landlord and shall be surrendered with the Premises at the end
of the Term, except that Landlord may, by notice to Tenant given at the time of
Landlord’s consent to the alteration or improvement, require Tenant to remove by
the Expiration Date, or sooner termination date of this Lease, all or any
alterations, decorations, fixtures, additions, improvements and the like
installed either by Tenant or by Landlord at Tenant’s request. Tenant shall
repair any damage to the Premises arising from that removal and restore the
affected area to its pre-existing condition, reasonable wear and tear excepted.
Landlord may require Tenant to remove an improvement provided as part of the
initial build-out pursuant to Exhibit X, if any, if and only if the improvement
is a non-building standard item and Tenant is notified of the requirement prior
to the build-out. Except as otherwise provided in this Lease or in any Exhibit
to this Lease, should Landlord make any alteration or improvement to the
Premises at the request of Tenant, Landlord shall be entitled to prompt payment
from Tenant of the cost thereof, inclusive of the standard coordination fee of
Landlord’s management agent.

 

SECTION 7.4. MECHANIC’S LIENS. Tenant shall keep the Premises free from any
liens arising out of any work performed, materials furnished, or obligations
incurred by or for Tenant. Upon request by Landlord, Tenant shall promptly cause
any such lien to be released by posting a bond in accordance with California
Civil Code Section 3143 or any successor statute. In the event that Tenant shall
not, within thirty (30) days following the imposition of any lien, cause the
lien to be released of record by payment or posting of a proper bond, Landlord
shall have, in addition to all other available remedies, the right to cause the
lien to be released by any means it deems proper, including payment of or
defense against the claim giving rise to the lien. All expenses so incurred by
Landlord, including Landlord’s attorneys’ fees, shall be reimbursed by Tenant
promptly following Landlord’s demand, together with interest from the date of
payment by Landlord at the maximum rate permitted by law until paid. Tenant
shall give Landlord no less than twenty (20) days’ prior notice in writing
before commencing construction of any kind on the Premises so that Landlord may
post and maintain notices of nonresponsibility on the Premises.

 

SECTION 7.5. ENTRY AND INSPECTION. Landlord shall at all reasonable times have
the right to enter the Premises to inspect them, to supply services in
accordance with this Lease, to protect the interests of Landlord in the
Premises, to make repairs and renovations as reasonably deemed necessary by
Landlord, and to submit the Premises to prospective or actual purchasers or
encumbrance holders (or, during the final twelve months of the Term or when an
uncured Tenant default exists, to prospective tenants), all without being deemed
to have caused an eviction of Tenant and without abatement of rent except as
provided elsewhere in this Lease. Landlord shall at all times have and retain a
key which unlocks all of the doors in the Premises, excluding Tenant’s vaults
and safes, and Landlord shall have the right to use any and all means which
Landlord may deem proper to open the doors in an emergency in order to obtain
entry to the Premises, and any entry to the

 

10

--------------------------------------------------------------------------------


 

Premises obtained by Landlord shall not under any circumstances be deemed to be
a forcible or unlawful entry into, or a detainer of, the Premises, or any
eviction of Tenant from the Premises.

 

SECTION 7.6. SPACE PLANNING AND SUBSTITUTION. Landlord shall have the right,
upon providing not less than forty-five (45) days written notice, to move Tenant
to other space of comparable size in the Building or in the Project. The new
space must contain similar finishes as the Premises, and approximately the same
rentable square footage as the Premises and the same number of work stations,
offices, breakrooms and reception areas as are contained in the Premises as of
the date Tenant receives Landlord’s notice of relocation.The total monthly Basic
Rent for the new space shall in no event exceed the total monthly Basic Rent for
the Premises prior to the relocation, and Tenant’s proportionate share for the
new space shall in no event exceed Tenant’s proportionate share for the Premises
prior to the relocation. Landlord shall pay the reasonable out-of-pocket costs
to relocate and reconnect Tenant’s personal property and equipment within the
new space; provided that Landlord may elect to cause such work to be done by its
contractors. Landlord shall also reimburse Tenant for such other reasonable
out-of-pocket costs that Tenant may incur in connection with the relocation,
including without limitation necessary stationery revisions, provided that a
reasonable estimate thereof is given to Landlord within twenty (20) days
following Landlord’s notice. In no event, however, shall Landlord be obligated
to incur or fund total relocation costs, exclusive of tenant improvement
expenditures, in an amount in excess of two (2) months of Basic Rent at the rate
then payable hereunder. Landlord shall also reimburse Tenant for the reasonable
cost to install and connect telecommunication and data cabling in the new space
in the manner and to the extent such cabling existed in the Premises prior to
the relocation. Within ten (10) days following request by Landlord, Tenant shall
execute an amendment to this Lease prepared by Landlord to memorialize the
relocation. Should Tenant fail timely to execute and deliver the amendment to
Landlord, or should Tenant thereafter fail to comply with the terms thereof,
then Landlord may at its option elect to terminate this Lease upon not less than
sixty (60) days prior written notice to Tenant. Upon the effective date of any
termination of this Lease, Tenant shall vacate the Premises in accordance with
Section 15.3.

 

ARTICLE VIII. TAXES AND ASSESSMENTS ON TENANT’S PROPERTY

 

Tenant shall be liable for and shall pay before delinquency, all taxes and
assessments levied against all personal property of Tenant located in the
Premises. When possible Tenant shall cause its personal property to be assessed
and billed separately from the real property of which the Premises form a part.
If any taxes on Tenant’s personal property are levied against Landlord or
Landlord’s property and if Landlord pays the same, or if the assessed value of
Landlord’s property is increased by the inclusion of a value placed upon the
personal property of Tenant and if Landlord pays the taxes based upon the
increased assessment, Tenant shall pay to Landlord the taxes so levied against
Landlord or the proportion of the taxes resulting from the increase in the
assessment.

 

ARTICLE IX. ASSIGNMENT AND SUBLETTING

 

SECTION 9.1. RIGHTS OF PARTIES.

 

(a)        Except as otherwise specifically provided herein, Tenant may not,
either voluntarily or by operation of law, assign, sublet, encumber, or
otherwise transfer all or any part of Tenant’s interest in this Lease, or permit
the Premises to be occupied by anyone other than Tenant, without Landlord’s
prior written consent, which consent shall not unreasonably be withheld in
accordance with the provisions of Section 9.1(c). For purposes of this Lease,
references to any subletting, sublease or variation thereof shall be deemed to
apply not only to a sublease effected directly by Tenant, but also to a
sub-subletting or an assignment of subtenancy by a subtenant at any level. No
assignment (whether voluntary, involuntary or by operation of law) and no
subletting shall be valid or effective without Landlord’s prior written consent
and, at Landlord’s election, shall constitute a material default of this Lease.
Landlord shall not be deemed to have given its consent to any assignment or
subletting by any other course of action, including its acceptance of any name
for listing in the Building directory. To the extent not prohibited by
provisions of the Bankruptcy Code, 11 U.S.C. Section 101 et seq. (the
“Bankruptcy Code”), including Section 365(f)(1), Tenant on behalf of itself and
its creditors, administrators and assigns waives the applicability of Section
365(e) of the Bankruptcy Code unless the proposed assignee of the Trustee for
the estate of the bankrupt meets Landlord’s standard for consent as set forth in
Section 9.1(c) of this Lease. If this Lease is assigned to any person or entity
pursuant to the provisions of the Bankruptcy Code, any and all monies or other
considerations to be delivered in connection with the assignment shall be
delivered to Landlord, shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the estate of Tenant within
the meaning of the Bankruptcy Code. Any person or entity to which this Lease is
assigned pursuant to the provisions of the Bankruptcy Code shall be deemed to
have assumed all of the obligations arising under this Lease on and after the
date of the assignment, and shall upon demand execute and deliver to Landlord an
instrument confirming that assumption.

 

11

--------------------------------------------------------------------------------


 

(b)        The sale of all or substantially all of the assets of Tenant (other
than bulk sales in the ordinary course of business) shall be deemed an
assignment within the meaning and provisions of this Article.

 

(c)        Except as otherwise specifically provided herein, if Tenant or any
subtenant hereunder desires to transfer an interest in this Lease, Tenant shall
first notify Landlord and request in writing Landlord’s consent to the transfer.
Tenant shall also submit in writing to Landlord:  (i) the name and address of
the proposed transferee; (ii) the nature of any proposed subtenant’s or
assignee’s business to be carried on in the Premises; (iii) the terms and
provisions of any proposed sublease or assignment (including without limitation
the rent and other economic provisions, term, improvement obligations and
commencement date); (iv) evidence that the proposed assignee or subtenant will
comply with the requirements of Exhibit D to this Lease; and (v) any other
information requested by Landlord and reasonably related to the transfer. Except
as provided in Subsection (d) of this Section, Landlord shall not unreasonably
withhold its consent, provided:  (1) the use of the Premises will be consistent
with the provisions of this Lease and with Landlord’s commitment to other
tenants of the Building and Project; (2) any proposed subtenant or assignee
demonstrates that it is financially responsible by submission to Landlord of all
reasonable information as Landlord may request concerning the proposed subtenant
or assignee, including, but not limited to, a balance sheet of the proposed
subtenant or assignee as of a date within ninety (90) days of the request for
Landlord’s consent and statements of income or profit and loss of the proposed
subtenant or assignee for the two-year period preceding the request for
Landlord’s consent; (3) the proposed subtenant or assignee is, in Landlord’s
good faith determination, appropriate for tenancy in a first class office
project; (4) the proposed assignee or subtenant is neither an existing tenant or
occupant of the Building or Project nor a prospective tenant with whom Landlord
has been actively negotiating; and (5) the proposed transferee is not an SDN (as
defined below) and will not impose additional burdens or security risks on
Landlord. If Landlord consents to the proposed transfer, then the transfer may
be effected within ninety (90) days after the date of the consent upon the terms
described in the information furnished to Landlord; provided that any material
change in the terms shall be subject to Landlord’s consent as set forth in this
Section. Landlord shall approve or disapprove any requested transfer within
thirty (30) days following receipt of Tenant’s written notice and the
information set forth above. Tenant shall pay to Landlord a transfer fee of Five
Hundred Dollars ($500.00) if and when any transfer request submitted by Tenant
is approved.

 

(d)        Notwithstanding the provisions of Subsection (c) above, in lieu of
consenting to a proposed assignment or subletting, Landlord may elect to (i)
sublease the Premises (or the portion proposed to be subleased), or take an
assignment of Tenant’s interest in this Lease, upon the same terms as offered to
the proposed subtenant or assignee (excluding terms relating to the purchase of
personal property, the use of Tenant’s name or the continuation of Tenant’s
business), or (ii) terminate this Lease as to the portion of the Premises
proposed to be subleased or assigned with a proportionate abatement in the rent
payable under this Lease, effective on the date that the proposed sublease or
assignment would have commenced. Landlord may thereafter, at its option, assign
or re-let any space so recaptured to any third party, including without
limitation the proposed transferee identified by Tenant.

 

(e)        Should any assignment or subletting occur, Tenant shall promptly pay
or cause to be paid to Landlord, as additional rent, fifty percent (50%) of any
amounts paid by the assignee or subtenant, however described and whether funded
during or after the Lease Term, to the extent such amounts are in excess of the
sum of (i) the scheduled rental sums payable by Tenant hereunder (or, in the
event of a subletting of only a portion of the Premises, the rent allocable to
such portion as reasonably determined by Landlord) and (ii) the direct
out-of-pocket costs, as evidenced by third party invoices provided to Landlord,
incurred by Tenant to effect the transfer, which costs shall be amortized over
the remaining Term of this Lease or, if shorter, over the term of the sublease.
Upon request by Landlord, Tenant and all other parties to the transfer shall
memorialize in writing the amounts to be paid pursuant to this paragraph.

 

(f)         Notwithstanding the foregoing, provided Tenant is not then in
default hereunder, Tenant may, without Landlord’s prior consent but with prior
written notice to Landlord and subject to the provisions of Section 9.2, assign
or transfer its right, title and interest in this Lease or sublease the Premises
to any of the following: (i) any entity resulting from a merger or consolidation
with Tenant; (ii) any entity succeeding to the business and assets of Tenant; or
(iii) any entity controlling, controlled by, or under common control with,
Tenant (collectively, “Tenant Affiliate”). Promptly following the effectiveness
of any such transfer, Tenant shall provide to Landlord copies of all pertinent
transfer documents and such other information pertaining thereto as Landlord may
reasonably request.

 

SECTION 9.2. EFFECT OF TRANSFER. No subletting or assignment, even with the
consent of Landlord, shall relieve Tenant, or any successor-in-interest to
Tenant hereunder, of its obligation to pay rent and to perform all its other
obligations under this Lease. Moreover, Tenant shall indemnify and hold Landlord
harmless, as provided in Section 10.3, for any act or omission by an assignee or
subtenant. Each assignee, other than Landlord, shall be deemed to assume all
obligations of Tenant under this Lease and shall be liable jointly and severally
with Tenant for the payment of all rent, and for the due performance of all of
Tenant’s obligations, under this Lease. Such joint and several liability shall
not be discharged or impaired by any subsequent modification or extension of
this Lease. No transfer shall be binding on Landlord unless any document
memorializing the transfer is delivered to Landlord, both the assignee/subtenant
and Tenant deliver to Landlord an executed consent to transfer

 

12

--------------------------------------------------------------------------------


 

instrument prepared by Landlord and consistent with the requirements of this
Article, and the assignee/subtenant independently complies with all of the
insurance requirements of Tenant as set forth in Exhibit D and evidence thereof
is delivered to Landlord. The acceptance by Landlord of any payment due under
this Lease from any other person shall not be deemed to be a waiver by Landlord
of any provision of this Lease or to be a consent to any transfer. Consent by
Landlord to one or more transfers shall not operate as a waiver or estoppel to
the future enforcement by Landlord of its rights under this Lease. In addition
to the foregoing, no change in the status of Tenant or any party jointly and
severally liable with Tenant as aforesaid (e.g., by conversion to a limited
liability company or partnership) shall serve to abrogate the liability of any
person or entity for the obligations of Tenant, including any obligations that
may be incurred by Tenant after the status change by exercise of a pre-existing
right in this Lease.

 

SECTION 9.3. SUBLEASE REQUIREMENTS. The following terms and conditions shall
apply to any subletting by Tenant of all or any part of the Premises and shall
be included in each sublease:

 

(a)        Tenant hereby irrevocably assigns to Landlord all of Tenant’s
interest in all rentals and income arising from any sublease of the Premises,
and Landlord may collect such rent and income and apply same toward Tenant’s
obligations under this Lease; provided, however, that until a default occurs in
the performance of Tenant’s obligations under this Lease, Tenant shall have the
right to receive and collect the sublease rentals. Landlord shall not, by reason
of this assignment or the collection of sublease rentals, be deemed liable to
the subtenant for the performance of any of Tenant’s obligations under the
sublease. Tenant hereby irrevocably authorizes and directs any subtenant, upon
receipt of a written notice from Landlord stating that an uncured default exists
in the performance of Tenant’s obligations under this Lease, to pay to Landlord
all sums then and thereafter due under the sublease. Tenant agrees that the
subtenant may rely on that notice without any duty of further inquiry and
notwithstanding any notice or claim by Tenant to the contrary. Tenant shall have
no right or claim against the subtenant or Landlord for any rentals so paid to
Landlord. In the event Landlord collects amounts from subtenants that exceed the
total amount then due from Tenant hereunder, Landlord shall promptly remit the
excess to Tenant.

 

(b)        In the event of the termination of this Lease, Landlord may, at its
sole option, take over Tenant’s entire interest in any sublease and, upon notice
from Landlord, the subtenant shall attorn to Landlord. In no event, however,
shall Landlord be liable for any previous act or omission by Tenant under the
sublease or for the return of any advance rental payments or deposits under the
sublease that have not been actually delivered to Landlord, nor shall Landlord
be bound by any sublease modification executed without Landlord’s consent or for
any advance rental payment by the subtenant in excess of one month’s rent. The
general provisions of this Lease, including without limitation those pertaining
to insurance and indemnification, shall be deemed incorporated by reference into
the sublease despite the termination of this Lease.

 

(c)        Tenant agrees that Landlord may, at its sole option, authorize a
subtenant of the Premises to cure a default by Tenant under this Lease. Should
Landlord accept such cure, the subtenant shall have a right of reimbursement and
offset from and against Tenant under the applicable sublease.

 

ARTICLE X. INSURANCE AND INDEMNITY

 

SECTION 10.1. TENANT’S INSURANCE. Tenant, at its sole cost and expense, shall
provide and maintain in effect the insurance described in Exhibit D. Evidence of
that insurance must be delivered to Landlord prior to the Commencement Date.

 

SECTION 10.2. LANDLORD’S INSURANCE. Landlord may, at its election, provide any
or all of the following types of insurance, with or without deductible and in
amounts and coverages as may be determined by Landlord in its discretion: 
property insurance, subject to standard exclusions, covering the Building or
Project, and such other risks as Landlord or its mortgagees may from time to
time deem appropriate, and commercial general liability coverage. Landlord shall
not be required to carry insurance of any kind on any tenant improvements or
alterations in the Premises installed by Tenant or its contractors or otherwise
removable by Tenant (collectively, “Tenant Installations”), as well as any trade
fixtures, furnishings, equipment, interior plate glass, signs and all items of
personal property in the Premises, and Landlord shall not be obligated to repair
or replace any of the foregoing items should damage occur. All proceeds of
insurance maintained by Landlord upon the Building and Project shall be the
property of Landlord, whether or not Landlord is obligated to or elects to make
any repairs.

 

SECTION 10.3. TENANT’S INDEMNITY. To the fullest extent permitted by law, but
subject to Section 10.5 below, Tenant shall defend, indemnify and hold harmless
Landlord, its agents, lenders, and any and all affiliates of Landlord
(collectively, the “Indemnified Parties”), from and against any and all claims,
liabilities, costs or expenses arising either before or after the Commencement
Date from Tenant’s use or occupancy of the Premises, the Building or the Common
Areas, or from the conduct of its business, or from any activity, work, or thing
done, permitted or suffered by Tenant or its agents, employees, subtenants,
vendors, contractors, invitees or licensees in or about the Premises, the

 

13

--------------------------------------------------------------------------------


 

Building or the Common Areas, or from any default in the performance of any
obligation on Tenant’s part to be performed under this Lease, or from any act or
negligence of Tenant or its agents, employees, subtenants, vendors, contractors,
invitees or licensees. Landlord may, at its option, require Tenant to assume
Landlord’s defense in any action covered by this Section through counsel
reasonably satisfactory to Landlord.

 

SECTION 10.4. LANDLORD’S NONLIABILITY. Landlord shall not be liable to Tenant,
its employees, agents and invitees, and Tenant hereby waives all claims against
Landlord, its employees and agents for loss of or damage to any property, or any
injury to any person, or loss or interruption of business or income, resulting
from any condition including, but not limited to, fire, explosion, falling
plaster, steam, gas, electricity, water or rain which may leak or flow from or
into any part of the Premises or from the breakage, leakage, obstruction or
other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, electrical works or other fixtures in the Building, whether the
damage or injury results from conditions arising in the Premises or in other
portions of the Building. It is understood that any such condition may require
the temporary evacuation or closure of all or a portion of the Building. Should
Tenant elect to receive any service from a concessionaire, licensee or third
party tenant of Landlord, Tenant shall not seek recourse against Landlord for
any breach or liability of that service provider. Neither Landlord nor its
agents shall be liable for interference with light or other similar intangible
interests. Tenant shall immediately notify Landlord in case of fire or accident
in the Premises, the Building or the Project and of defects in any improvements
or equipment.

 

SECTION 10.5. WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives all
rights of recovery against the other on account of loss and damage occasioned to
the property of such waiving party to the extent that the waiving party is
entitled to proceeds for such loss and damage under any property insurance
policies carried or otherwise required to be carried by this Lease. By this
waiver it is the intent of the parties that neither Landlord nor Tenant shall be
liable to any insurance company (by way of subrogation or otherwise) insuring
the other party for any loss or damage insured against under any property
insurance policies, even though such loss or damage might be occasioned by the
negligence of such party, its agents, employees, contractors or invitees. The
foregoing waiver by Tenant shall also inure to the benefit of Landlord’s
management agent for the Building.

 

ARTICLE XI. DAMAGE OR DESTRUCTION

 

SECTION 11.1. RESTORATION.

 

(a)        If the Building of which the Premises are a part is damaged as the
result of an event of casualty, then subject to the provisions below, Landlord
shall repair that damage as soon as reasonably possible unless:  (i) Landlord
reasonably determines that the cost of repair would exceed ten percent (10%) of
the full replacement cost of the Building (“Replacement Cost”) and the damage is
not covered by Landlord’s fire and extended coverage insurance (or by a normal
extended coverage policy should Landlord fail to carry that insurance); or (ii)
Landlord reasonably determines that the cost of repair would exceed twenty-five
percent (25%) of the Replacement Cost; or (iii) Landlord reasonably determines
that the cost of repair would exceed ten percent (10%) of the Replacement Cost
and the damage occurs during the final twelve (12) months of the Term. Should
Landlord elect not to repair the damage for one of the preceding reasons,
Landlord shall so notify Tenant in the “Casualty Notice” (as defined below), and
this Lease shall terminate as of the date of delivery of that notice.

 

(b)        As soon as reasonably practicable following the casualty event but
not later than sixty (60) days thereafter, Landlord shall notify Tenant in
writing (“Casualty Notice”) of Landlord’s election, if applicable, to terminate
this Lease. If this Lease is not so terminated, the Casualty Notice shall set
forth the anticipated period for repairing the casualty damage. If the
anticipated repair period exceeds two hundred seventy (270) days and if the
damage is so extensive as to reasonably prevent Tenant’s substantial use and
enjoyment of the Premises, then Tenant may elect to terminate this Lease by
written notice to Landlord within ten (10) days following delivery of the
Casualty Notice.

 

(c)        To the extent and for the period that Landlord is entitled to
reimbursement from the proceeds of rental interruption insurance carried by
Landlord as part of Operating Expenses, the rental to be paid under this Lease
shall be abated in the same proportion that the floor area of the Premises that
is rendered unusable by the damage from time to time bears to the total floor
area of the Premises.

 

(d)        Notwithstanding the provisions of subsections (a), (b) and (c) of
this Section, but subject to Section 10.5, the cost of any repairs shall be
borne by Tenant, and Tenant shall not be entitled to rental abatement or
termination rights, if the damage is due to the fault or neglect of Tenant or
its employees, subtenants, contractors, invitees or representatives. In
addition, the provisions of this Section shall not be deemed to require Landlord
to repair any Tenant Installations, fixtures and other items that Tenant is
obligated to insure pursuant to Exhibit D or any other provision of this Lease.

 

SECTION 11.2. LEASE GOVERNS. Tenant agrees that the provisions of this Lease,
including without limitation Section 11.1, shall govern any damage or
destruction and shall accordingly supersede any contrary statute or rule of law.

 

14

--------------------------------------------------------------------------------


 

ARTICLE XII. EMINENT DOMAIN

 

SECTION 12.1. TOTAL OR PARTIAL TAKING. If all or a material portion of the
Premises is taken by any lawful authority by exercise of the right of eminent
domain, or sold to prevent a taking, either Tenant or Landlord may terminate
this Lease effective as of the date possession is required to be surrendered to
the authority. In the event title to a portion of the Building or Project, other
than the Premises, is taken or sold in lieu of taking, and if Landlord elects to
restore the Building in such a way as to alter the Premises materially, either
party may terminate this Lease, by written notice to the other party, effective
on the date of vesting of title. In the event neither party has elected to
terminate this Lease as provided above, then Landlord shall promptly, after
receipt of a sufficient condemnation award, proceed to restore the Premises to
substantially their condition prior to the taking, and a proportionate allowance
shall be made to Tenant for the rent corresponding to the time during which, and
to the part of the Premises of which, Tenant is deprived on account of the
taking and restoration. In the event of a taking, Landlord shall be entitled to
the entire amount of the condemnation award without deduction for any estate or
interest of Tenant; provided that nothing in this Section shall be deemed to
give Landlord any interest in, or prevent Tenant from seeking any award against
the taking authority for, the taking of personal property and fixtures belonging
to Tenant or for relocation or business interruption expenses recoverable from
the taking authority.

 

SECTION 12.2. TEMPORARY TAKING. No temporary taking of the Premises shall
terminate this Lease or give Tenant any right to abatement of rent, and any
award specifically attributable to a temporary taking of the Premises shall
belong entirely to Tenant. A temporary taking shall be deemed to be a taking of
the use or occupancy of the Premises for a period of not to exceed ninety (90)
days.

 

SECTION 12.3. TAKING OF PARKING AREA. In the event there shall be a taking of
the parking area such that Landlord can no longer provide sufficient parking to
comply with this Lease, Landlord may substitute reasonably equivalent parking in
a location reasonably close to the Building; provided that if Landlord fails to
make that substitution within ninety (90) days following the taking and if the
taking materially impairs Tenant’s use and enjoyment of the Premises, Tenant
may, at its option, terminate this Lease by written notice to Landlord. If this
Lease is not so terminated by Tenant, there shall be no abatement of rent and
this Lease shall continue in effect.

 

ARTICLE XIII. SUBORDINATION; ESTOPPEL CERTIFICATE

 

SECTION 13.1. SUBORDINATION. At the option of Landlord or any of its
mortgagees/deed of trust beneficiaries, this Lease shall be either superior or
subordinate to all ground or underlying leases, mortgages and deeds of trust, if
any, which may hereafter affect the Building, and to all renewals,
modifications, consolidations, replacements and extensions thereof; provided,
that so long as Tenant is not in default under this Lease, this Lease shall not
be terminated or Tenant’s quiet enjoyment of the Premises disturbed in the event
of termination of any such ground or underlying lease, or the foreclosure of any
such mortgage or deed of trust, to which this Lease has been subordinated
pursuant to this Section. In the event of a termination or foreclosure, Tenant
shall become a tenant of and attorn to the successor-in-interest to Landlord
upon the same terms and conditions as are contained in this Lease, and shall
promptly execute any instrument reasonably required by Landlord’s successor for
that purpose. Tenant shall also, within ten (10) days following written request
of Landlord (or the beneficiary under any deed of trust encumbering the
Building), execute and deliver all instruments as may be required from time to
time by Landlord or such beneficiary (including without limitation any
subordination, nondisturbance and attornment agreement in the form customarily
required by such beneficiary) to subordinate this Lease and the rights of Tenant
under this Lease to any ground or underlying lease or to the lien of any
mortgage or deed of trust; provided, however, that any such beneficiary may, by
written notice to Tenant given at any time, subordinate the lien of its deed of
trust to this Lease. Tenant shall agree that any purchaser at a foreclosure sale
or lender taking title under a deed in lieu of foreclosure shall not be
responsible for any act or omission of a prior landlord, shall not be subject to
any offsets or defenses Tenant may have against a prior landlord, and shall not
be liable for the return of any security deposit not actually recovered by such
purchaser or bound by any rent paid in advance of the calendar month in which
the transfer of title occurred; provided that the foregoing shall not release
the applicable prior landlord from any liability for those obligations. Tenant
acknowledges that Landlord’s mortgagees and successors-in-interest and all
beneficiaries under deeds of trust encumbering the Building are intended third
party beneficiaries of this Section.

 

SECTION 13.2. ESTOPPEL CERTIFICATE. Tenant shall, within ten (10) days following
written notice from Landlord, execute, acknowledge and deliver to Landlord, in
any form that Landlord may reasonably require, a statement in writing in favor
of Landlord and/or any prospective purchaser or encumbrancer of the Building (i)
certifying that this Lease is unmodified and in full force and effect (or, if
modified, stating the nature of the modification and certifying that this Lease,
as modified, is in full force and effect) and the dates to which the rental,
additional rent and other charges have been paid in advance, if any, and (ii)
acknowledging that, to Tenant’s knowledge, there are no uncured defaults on

 

15

--------------------------------------------------------------------------------


 

the part of Landlord, or specifying each default if any are claimed, and (iii)
setting forth all further information that Landlord may reasonably require.
Tenant’s statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the Building or Project. In addition to
Landlord’s other rights and remedies, Tenant’s failure to deliver any estoppel
statement within the provided time shall be conclusive upon Tenant that (i) this
Lease is in full force and effect, without modification except as may be
represented by Landlord, (ii) there are no uncured defaults in Landlord’s
performance, and (iii) not more than one month’s rental has been paid in
advance.

 

ARTICLE XIV. DEFAULTS AND REMEDIES

 

SECTION 14.1. TENANT’S DEFAULTS. In addition to any other event of default set
forth in this Lease, the occurrence of any one or more of the following events
shall constitute a default by Tenant:

 

(a)        The failure by Tenant to make any payment of rent required to be made
by Tenant, as and when due, where the failure continues for a period of three
(3) days after written notice from Landlord to Tenant; provided, however, that
any such notice shall be in lieu of, and not in addition to, any notice required
under California Code of Civil Procedure Section 1161 as amended. For purposes
of these default and remedies provisions, the term “additional rent” shall be
deemed to include all amounts of any type whatsoever other than Basic Rent to be
paid by Tenant pursuant to the terms of this Lease.

 

(b)        The assignment, sublease, encumbrance or other transfer of the Lease
by Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord unless otherwise authorized herein.

 

(c)        The discovery by Landlord that any financial statement provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was materially
false.

 

(d)        The failure or inability by Tenant to observe or perform any of the
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in any other subsection of this Section, where the
failure continues for a period of thirty (30) days after written notice from
Landlord to Tenant; provided, however, that any such notice shall be in lieu of,
and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 as amended. However, if the nature of the failure is such
that more than thirty (30) days are reasonably required for its cure, then
Tenant shall not be deemed to be in default if Tenant commences the cure within
thirty (30) days, and thereafter diligently pursues the cure to completion.

 

(e)        (i)  The making by Tenant of any general assignment for the benefit
of creditors; (ii) the filing by or against Tenant of a petition to have Tenant
adjudged a Chapter 7 debtor under the Bankruptcy Code or to have debts
discharged or a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed within sixty (60) days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, if possession is
not restored to Tenant within thirty (30) days; (iv) the attachment, execution
or other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease, where the seizure is not
discharged within thirty (30) days; or (v) Tenant’s convening of a meeting of
its creditors for the purpose of effecting a moratorium upon or composition of
its debts. Landlord shall not be deemed to have knowledge of any event described
in this subsection unless notification in writing is received by Landlord, nor
shall there be any presumption attributable to Landlord of Tenant’s insolvency.
In the event that any provision of this subsection is contrary to applicable
law, the provision shall be of no force or effect.

 

SECTION 14.2. LANDLORD’S REMEDIES.

 

(a)            In the event of any default by Tenant, then in addition to any
other remedies available to Landlord, Landlord may exercise the following
remedies:

 

(i)            Landlord may terminate Tenant’s right to possession of the
Premises by any lawful means, in which case this Lease shall terminate and
Tenant shall immediately surrender possession of the Premises to Landlord. Such
termination shall not affect any accrued obligations of Tenant under this Lease.
Upon termination, Landlord shall have the right to reenter the Premises and
remove all persons and property. Landlord shall also be entitled to recover from
Tenant:

 

(1)     The worth at the time of award of the unpaid rent and additional rent
which had been earned at the time of termination;

 

(2)     The worth at the time of award of the amount by which the unpaid rent
and additional rent which would have been earned after termination until the
time of award exceeds the amount of such loss that Tenant proves could have been
reasonably avoided;

 

16

--------------------------------------------------------------------------------


 

(3)     The worth at the time of award of the amount by which the unpaid rent
and additional rent for the balance of the Term after the time of award exceeds
the amount of such loss that Tenant proves could be reasonably avoided;

 

(4)     Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result from
Tenant’s default, including, but not limited to, the cost of recovering
possession of the Premises, commissions and other expenses of reletting,
including necessary repair, renovation, improvement and alteration of the
Premises for a new tenant, reasonable attorneys’ fees, and any other reasonable
costs; and

 

(5)     At Landlord’s election, all other amounts in addition to or in lieu of
the foregoing as may be permitted by law. The term “rent” as used in this Lease
shall be deemed to mean the Basic Rent and all other sums required to be paid by
Tenant to Landlord pursuant to the terms of this Lease, including without
limitation any sums that may be owing from Tenant pursuant to Section 4.3 of
this Lease. Any sum, other than Basic Rent, shall be computed on the basis of
the average monthly amount accruing during the twenty-four (24) month period
immediately prior to default, except that if it becomes necessary to compute
such rental before the twenty-four (24) month period has occurred, then the
computation shall be on the basis of the average monthly amount during the
shorter period. As used in subparagraphs (1) and (2) above, the “worth at the
time of award” shall be computed by allowing interest at the rate of ten percent
(10%) per annum. As used in subparagraph (3) above, the “worth at the time of
award” shall be computed by discounting the amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

 

(ii)    Landlord may elect not to terminate Tenant’s right to possession of the
Premises, in which event Landlord may continue to enforce all of its rights and
remedies under this Lease, including the right to collect all rent as it becomes
due. Efforts by the Landlord to maintain, preserve or relet the Premises, or the
appointment of a receiver to protect the Landlord’s interests under this Lease,
shall not constitute a termination of the Tenant’s right to possession of the
Premises. In the event that Landlord elects to avail itself of the remedy
provided by this subsection (ii), Landlord shall not unreasonably withhold its
consent to an assignment or subletting of the Premises subject to the reasonable
standards for Landlord’s consent as are contained in this Lease.

 

(b)          The various rights and remedies reserved to Landlord in this Lease
or otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same time.
No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or default by
Tenant. The acceptance by Landlord of rent shall not be a (i) waiver of any
preceding breach or default by Tenant of any provision of this Lease, other than
the failure of Tenant to pay the particular rent accepted, regardless of
Landlord’s knowledge of the preceding breach or default at the time of
acceptance of rent, or (ii) a waiver of Landlord’s right to exercise any remedy
available to Landlord by virtue of the breach or default. The acceptance of any
payment from a debtor in possession, a trustee, a receiver or any other person
acting on behalf of Tenant or Tenant’s estate shall not waive or cure a default
under Section 14.1. No payment by Tenant or receipt by Landlord of a lesser
amount than the rent required by this Lease shall be deemed to be other than a
partial payment on account of the earliest due stipulated rent, nor shall any
endorsement or statement on any check or letter be deemed an accord and
satisfaction and Landlord shall accept the check or payment without prejudice to
Landlord’s right to recover the balance of the rent or pursue any other remedy
available to it. Tenant hereby waives any right of redemption or relief from
forfeiture under California Code of Civil Procedure Section 1174 or 1179, or
under any other present or future law, in the event this Lease is terminated by
reason of any default by Tenant. No act or thing done by Landlord or Landlord’s
agents during the Term shall be deemed an acceptance of a surrender of the
Premises, and no agreement to accept a surrender shall be valid unless in
writing and signed by Landlord. No employee of Landlord or of Landlord’s agents
shall have any power to accept the keys to the Premises prior to the termination
of this Lease, and the delivery of the keys to any employee shall not operate as
a termination of the Lease or a surrender of the Premises.

 

SECTION 14.3. LATE PAYMENTS.

 

(a)        Any rent due under this Lease that is not paid to Landlord within
five (5) days of the date when due shall bear interest at the maximum rate
permitted by law from the date due until fully paid. The payment of interest
shall not cure any default by Tenant under this Lease. In addition, Tenant
acknowledges that the late payment by Tenant to Landlord of rent will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult and impracticable to ascertain. Those costs
may include, but are not limited to, administrative, processing and accounting
charges, and late charges which may be imposed on Landlord by the terms of any
ground lease, mortgage or trust deed covering the Premises. Accordingly, if any
rent due from Tenant shall not be received by Landlord or Landlord’s designee
within five (5) days after the date due, then Tenant shall pay to Landlord, in
addition to the interest provided above, a late charge for each delinquent
payment equal to the greater of (i) five percent (5%) of that delinquent payment
or (ii) One Hundred Dollars ($100.00). Acceptance of a late charge by Landlord
shall not constitute a waiver of

 

17

--------------------------------------------------------------------------------


 

Tenant’s default with respect to the overdue amount, nor shall it prevent
Landlord from exercising any of its other rights and remedies.

 

(b)        Following each second consecutive installment of Basic Rent that is
not paid within five (5) days following notice of nonpayment from Landlord,
Landlord shall have the option (i) to require that beginning with the first
payment of Basic Rent next due, Basic Rent shall no longer be paid in monthly
installments but shall be payable quarterly three (3) months in advance and/or
(ii) to require that Tenant increase the amount, if any, of the Security Deposit
by one hundred percent (100%). Should Tenant deliver to Landlord, at any time
during the Term, two (2) or more insufficient checks, the Landlord may require
that all monies then and thereafter due from Tenant be paid to Landlord by
cashier’s check.

 

SECTION 14.4. RIGHT OF LANDLORD TO PERFORM. All covenants and agreements to be
performed by Tenant under this Lease shall be performed at Tenant’s sole cost
and expense and without any abatement of rent or right of set-off. If Tenant
fails to pay any sum of money, or fails to perform any other act on its part to
be performed under this Lease, and the failure continues beyond any applicable
grace period set forth in Section 14.1, then in addition to any other available
remedies, Landlord may, at its election, make the payment or perform the other
act on Tenant’s part. Landlord’s election to make the payment or perform the act
on Tenant’s part shall not give rise to any responsibility of Landlord to
continue making the same or similar payments or performing the same or similar
acts. Tenant shall, promptly upon demand by Landlord, reimburse Landlord for all
sums paid by Landlord and all necessary incidental costs, together with interest
at the maximum rate permitted by law from the date of the payment by Landlord.

 

SECTION 14.5. DEFAULT BY LANDLORD. Landlord shall not be deemed to be in default
in the performance of any obligation under this Lease unless and until it has
failed to perform the obligation within thirty (30) days after written notice by
Tenant to Landlord specifying in reasonable detail the nature and extent of the
failure; provided, however, that if the nature of Landlord’s obligation is such
that more than thirty (30) days are required for its performance, then Landlord
shall not be deemed to be in default if it commences performance within the
thirty (30) day period and thereafter diligently pursues the cure to completion.

 

SECTION 14.6. EXPENSES AND LEGAL FEES. Should either Landlord or Tenant bring
any action in connection with this Lease, the prevailing party shall be entitled
to recover as a part of the action its reasonable attorneys’ fees, and all other
costs. The prevailing party for the purpose of this paragraph shall be
determined by the trier of the facts.

 

SECTION 14.7. WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.

 

(a)        LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD
THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHT TO TRIAL BY JURY,
AND EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.

 

(b)        IN THE EVENT THAT THE JURY WAIVER PROVISIONS OF SECTION 14.7(a) ARE
NOT ENFORCEABLE UNDER CALIFORNIA LAW, THEN THE PROVISIONS OF THIS SECTION
14.7(b) SHALL APPLY. IT IS THE DESIRE AND INTENTION OF THE PARTIES TO AGREE UPON
A MECHANISM AND PROCEDURE UNDER WHICH CONTROVERSIES AND DISPUTES ARISING OUT OF
THIS LEASE OR RELATED TO THE PREMISES WILL BE RESOLVED IN A PROMPT AND
EXPEDITIOUS MANNER. ACCORDINGLY, EXCEPT WITH RESPECT TO ACTIONS FOR UNLAWFUL OR
FORCIBLE DETAINER OR WITH RESPECT TO THE PREJUDGMENT REMEDY OF ATTACHMENT, ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE
OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR SUBSIDIARY
OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES AND/OR ANY
CLAIM OF INJURY OR DAMAGE, SHALL BE HEARD AND RESOLVED BY A REFEREE UNDER THE
PROVISIONS OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, SECTIONS 638 – 645.1,
INCLUSIVE (AS SAME MAY BE AMENDED, OR ANY SUCCESSOR STATUTE(S) THERETO) (THE
“REFEREE SECTIONS”). ANY FEE TO INITIATE THE JUDICIAL REFERENCE PROCEEDINGS
SHALL BE PAID BY THE PARTY INITIATING SUCH PROCEDURE; PROVIDED HOWEVER, THAT THE
COSTS AND FEES, INCLUDING ANY INITIATION FEE, OF SUCH PROCEEDING SHALL
ULTIMATELY BE BORNE IN ACCORDANCE WITH SECTION 14.6 ABOVE. THE VENUE OF THE
PROCEEDINGS SHALL BE IN THE COUNTY IN WHICH THE PREMISES ARE LOCATED. WITHIN TEN
(10) DAYS OF RECEIPT BY ANY PARTY OF A WRITTEN REQUEST TO RESOLVE ANY DISPUTE OR
CONTROVERSY PURSUANT TO THIS SECTION 14.7(b), THE PARTIES SHALL AGREE UPON A
SINGLE REFEREE WHO SHALL TRY ALL ISSUES, WHETHER OF FACT OR LAW, AND REPORT A
FINDING AND JUDGMENT ON SUCH ISSUES AS REQUIRED BY THE REFEREE SECTIONS.

 

18

--------------------------------------------------------------------------------


 

IF THE PARTIES ARE UNABLE TO AGREE UPON A REFEREE WITHIN SUCH TEN (10) DAY
PERIOD, THEN ANY PARTY MAY THEREAFTER FILE A LAWSUIT IN THE COUNTY IN WHICH THE
PREMISES ARE LOCATED FOR THE PURPOSE OF APPOINTMENT OF A REFEREE UNDER
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 AND 640, AS SAME MAY BE AMENDED
OR ANY SUCCESSOR STATUTE(S) THERETO. IF THE REFEREE IS APPOINTED BY THE COURT,
THE REFEREE SHALL BE A NEUTRAL AND IMPARTIAL RETIRED JUDGE WITH SUBSTANTIAL
EXPERIENCE IN THE RELEVANT MATTERS TO BE DETERMINED, FROM JAMS/ENDISPUTE, INC.,
THE AMERICAN ARBITRATION ASSOCIATION OR SIMILAR MEDIATION/ARBITRATION ENTITY.
THE PROPOSED REFEREE MAY BE CHALLENGED BY ANY PARTY FOR ANY OF THE GROUNDS
LISTED IN SECTION 641 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, AS SAME MAY BE
AMENDED OR ANY SUCCESSOR STATUTE(S) THERETO. THE REFEREE SHALL HAVE THE POWER TO
DECIDE ALL ISSUES OF FACT AND LAW AND REPORT HIS OR HER DECISION ON SUCH ISSUES,
AND TO ISSUE ALL RECOGNIZED REMEDIES AVAILABLE AT LAW OR IN EQUITY FOR ANY CAUSE
OF ACTION THAT IS BEFORE THE REFEREE, INCLUDING AN AWARD OF ATTORNEYS’ FEES AND
COSTS IN ACCORDANCE WITH CALIFORNIA LAW. THE REFEREE SHALL NOT, HOWEVER, HAVE
THE POWER TO AWARD PUNITIVE DAMAGES, AND THE PARTIES HEREBY WAIVE ANY RIGHT TO
RECOVER ANY SUCH DAMAGES. THE REFEREE SHALL OVERSEE DISCOVERY AND MAY ENFORCE
ALL DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE, WITH RIGHTS TO
REGULATE DISCOVERY AND TO ISSUE AND ENFORCE SUBPOENAS, PROTECTIVE ORDERS AND
OTHER LIMITATIONS ON DISCOVERY AVAILABLE UNDER CALIFORNIA LAW; PROVIDED,
HOWEVER, THAT THE REFEREE SHALL LIMIT DISCOVERY TO THAT WHICH IS ESSENTIAL TO
THE EFFECTIVE PROSECUTION OR DEFENSE OF THE ACTION, AND IN NO EVENT SHALL
DISCOVERY BY EITHER PARTY INCLUDE MORE THAN ONE NON-EXPERT WITNESS DEPOSITION
UNLESS BOTH PARTIES OTHERWISE AGREE. THE REFERENCE PROCEEDING SHALL BE CONDUCTED
IN ACCORDANCE WITH CALIFORNIA LAW (INCLUDING THE RULES OF EVIDENCE), AND IN ALL
REGARDS, THE REFEREE SHALL FOLLOW CALIFORNIA LAW APPLICABLE AT THE TIME OF THE
REFERENCE PROCEEDING. IN ACCORDANCE WITH SECTION 644 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE, THE DECISION OF THE REFEREE UPON THE WHOLE ISSUE MUST STAND AS
THE DECISION OF THE COURT, AND UPON THE FILING OF THE STATEMENT OF DECISION WITH
THE CLERK OF THE COURT, OR WITH THE JUDGE IF THERE IS NO CLERK, JUDGMENT MAY BE
ENTERED THEREON IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.
THE PARTIES SHALL PROMPTLY AND DILIGENTLY COOPERATE WITH ONE ANOTHER AND THE
REFEREE, AND SHALL PERFORM SUCH ACTS AS MAY BE NECESSARY TO OBTAIN A PROMPT AND
EXPEDITIOUS RESOLUTION OF THE DISPUTE OR CONTROVERSY IN ACCORDANCE WITH THE
TERMS OF THIS SECTION 14.7(b). TO THE EXTENT THAT NO PENDING LAWSUIT HAS BEEN
FILED TO OBTAIN THE APPOINTMENT OF A REFEREE, ANY PARTY, AFTER THE ISSUANCE OF
THE DECISION OF THE REFEREE, MAY APPLY TO THE COURT OF THE COUNTY IN WHICH THE
PREMISES ARE LOCATED FOR CONFIRMATION BY THE COURT OF THE DECISION OF THE
REFEREE IN THE SAME MANNER AS A PETITION FOR CONFIRMATION OF AN ARBITRATION
AWARD PURSUANT TO CODE OF CIVIL PROCEDURE SECTION 1285 ET SEQ. (AS SAME MAY BE
AMENDED OR ANY SUCCESSOR STATUTE(S) THERETO).

 

ARTICLE XV. END OF TERM

 

SECTION 15.1. HOLDING OVER. This Lease shall terminate without further notice
upon the expiration of the Term, and any holding over by Tenant after the
expiration shall not constitute a renewal or extension of this Lease, or give
Tenant any rights under this Lease, except when in writing signed by both
parties. If Tenant holds over for any period after the expiration (or earlier
termination) of the Term, Landlord may, at its option, treat Tenant as a tenant
at sufferance only, commencing on the first (1st) day following the termination
of this Lease. However, should Landlord accept the payment of monthly hold-over
rent by Tenant, then a month-to-month tenancy shall be deemed effected and
neither party shall terminate this Lease without thirty (30) days prior written
notice to the other party. Any hold-over by Tenant shall be subject to all of
the terms of this Lease, except that the monthly rental shall be one hundred
fifty percent (150%) of the total monthly rental for the month immediately
preceding the date of termination, subject to Landlord’s right to modify same
upon thirty (30) days notice to Tenant. The acceptance by Landlord of monthly
hold-over rental in a lesser amount shall not constitute a waiver of Landlord’s
right to recover the full amount due unless otherwise agreed in writing by
Landlord. If Tenant fails to surrender the Premises upon the expiration of this
Lease despite demand to do so by Landlord, Tenant shall indemnify and hold
Landlord harmless from all loss or liability, including without limitation, any
claims made by any succeeding tenant relating to such failure to surrender. The
foregoing provisions of this Section are in addition to and do not affect
Landlord’s right of re-entry or any other rights of Landlord under this Lease or
at law.

 

SECTION 15.2. MERGER ON TERMINATION. The voluntary or other surrender of this
Lease by Tenant, or a mutual termination of this Lease, shall terminate any or
all existing subleases unless Landlord, at its option, elects in writing to
treat the surrender or termination as an assignment to it of any or all
subleases affecting the Premises.

 

19

--------------------------------------------------------------------------------


 

SECTION 15.3. SURRENDER OF PREMISES;  REMOVAL OF PROPERTY. Upon the Expiration
Date or upon any earlier termination of this Lease, Tenant shall quit and
surrender possession of the Premises to Landlord in as good order, condition and
repair as when received or as hereafter may be improved by Landlord or Tenant,
reasonable wear and tear and repairs which are Landlord’s obligation excepted,
and shall remove or fund to Landlord the cost of removing all wallpapering and
voice and/or data transmission cabling installed by or for Tenant, together with
all personal property and debris, except for any items that Landlord may by
written authorization allow to remain. Tenant shall repair all damage to the
Premises resulting from the removal and restore the affected area to its
pre-existing condition, reasonable wear and tear excepted, provided that
Landlord may instead elect to repair any structural damage at Tenant’s expense.
If Tenant shall fail to comply with the provisions of this Section, Landlord may
effect the removal and/or make any repairs, and the cost to Landlord shall be
additional rent payable by Tenant upon demand. If requested by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an instrument in writing
releasing and quitclaiming to Landlord all right, title and interest of Tenant
in the Premises.

 

ARTICLE XVI. PAYMENTS AND NOTICES

 

All sums payable by Tenant to Landlord shall be paid, without deduction or
offset, in lawful money of the United States to Landlord at its address set
forth in Item 13 of the Basic Lease Provisions, or at any other place as
Landlord may designate in writing. Unless this Lease expressly provides
otherwise, as for example in the payment of rent pursuant to Section 4.1, all
payments shall be due and payable within five (5) days after demand. All
payments requiring proration shall be prorated on the basis of the number of
days in the pertinent calendar month or year, as applicable. Any notice,
election, demand, consent, approval or other communication to be given or other
document to be delivered by either party to the other may be delivered to the
other party, at the address set forth in Item 13 of the Basic Lease Provisions,
by personal service or electronic facsimile transmission, or by any courier or
“overnight” express mailing service, or may be deposited in the United States
mail, postage prepaid. Either party may, by written notice to the other, served
in the manner provided in this Article, designate a different address. If any
notice or other document is sent by mail, it shall be deemed served or delivered
three (3) business days after mailing or, if sooner, upon actual receipt. The
refusal to accept delivery of a notice, or the inability to deliver the notice
(whether due to a change of address for which notice was not duly given or other
good reason), shall be deemed delivery and receipt of the notice as of the date
of attempted delivery. If more than one person or entity is named as Tenant
under this Lease, service of any notice upon any one of them shall be deemed as
service upon all of them.

 

ARTICLE XVII. RULES AND REGULATIONS

 

Tenant agrees to comply with the Rules and Regulations attached as Exhibit E,
and any reasonable and nondiscriminatory amendments, modifications and/or
additions as may be adopted and published by written notice to tenants by
Landlord for the safety, care, security, good order, or cleanliness of the
Premises, Building, Project and/or Common Areas. Landlord shall not be liable to
Tenant for any violation of the Rules and Regulations or the breach of any
covenant or condition in any lease or any other act or conduct by any other
tenant, and the same shall not constitute a constructive eviction hereunder. One
or more waivers by Landlord of any breach of the Rules and Regulations by Tenant
or by any other tenant(s) shall not be a waiver of any subsequent breach of that
rule or any other. Tenant’s failure to keep and observe the Rules and
Regulations shall constitute a default under this Lease. In the case of any
conflict between the Rules and Regulations and this Lease, this Lease shall be
controlling.

 

ARTICLE XVIII. BROKER’S COMMISSION

 

The parties recognize as the broker(s) who negotiated this Lease the firm(s)
whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease. It is
understood that Landlord’s Broker represents only Landlord in this transaction
and Tenant’s Broker (if any) represents only Tenant. Each party warrants that it
has had no dealings with any other real estate broker or agent in connection
with the negotiation of this Lease, and agrees to indemnify and hold the other
party harmless from any cost, expense or liability (including reasonable
attorneys’ fees) for any compensation, commissions or charges claimed by any
other real estate broker or agent employed or claiming to represent or to have
been employed by the indemnifying party in connection with the negotiation of
this Lease. The foregoing agreement shall survive the termination of this Lease.

 

20

--------------------------------------------------------------------------------


 

ARTICLE XIX. TRANSFER OF LANDLORD’S INTEREST

 

In the event of any transfer of Landlord’s interest in the Premises, the
transferor shall be automatically relieved of all obligations on the part of
Landlord accruing under this Lease from and after the date of the transfer,
provided that Tenant is duly notified of the transfer. Any funds held by the
transferor in which Tenant has an interest shall be turned over, subject to that
interest, to the transferee. No holder of a mortgage and/or deed of trust to
which this Lease is or may be subordinate shall be responsible in connection
with the Security Deposit unless the mortgagee or holder of the deed of trust
actually receives the Security Deposit. It is intended that the covenants and
obligations contained in this Lease on the part of Landlord shall, subject to
the foregoing, be binding on Landlord, its successors and assigns, only during
and in respect to their respective successive periods of ownership.

 

ARTICLE XX. INTERPRETATION

 

SECTION 20.1. GENDER AND NUMBER. Whenever the context of this Lease requires,
the words “Landlord” and “Tenant” shall include the plural as well as the
singular, and words used in neuter, masculine or feminine genders shall include
the others.

 

SECTION 20.2. HEADINGS. The captions and headings of the articles and sections
of this Lease are for convenience only, are not a part of this Lease and shall
have no effect upon its construction or interpretation.

 

SECTION 20.3. JOINT AND SEVERAL LIABILITY. If more than one person or entity is
named as Tenant, the obligations imposed upon each shall be joint and several
and the act of or notice from, or notice or refund to, or the signature of, any
one or more of them shall be binding on all of them with respect to the tenancy
of this Lease, including, but not limited to, any renewal, extension,
termination or modification of this Lease.

 

SECTION 20.4. SUCCESSORS. Subject to Articles IX and XIX, all rights and
liabilities given to or imposed upon Landlord and Tenant shall extend to and
bind their respective heirs, executors, administrators, successors and assigns.
Nothing contained in this Section is intended, or shall be construed, to grant
to any person other than Landlord and Tenant and their successors and assigns
any rights or remedies under this Lease.

 

SECTION 20.5. TIME OF ESSENCE. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

 

SECTION 20.6. CONTROLLING LAW/VENUE. This Lease shall be governed by and
interpreted in accordance with the laws of the State of California. Should any
litigation be commenced between the parties in connection with this Lease, such
action shall be prosecuted in the applicable State Court of California in the
county in which the Building is located.

 

SECTION 20.7. SEVERABILITY. If any term or provision of this Lease, the deletion
of which would not adversely affect the receipt of any material benefit by
either party or the deletion of which is consented to by the party adversely
affected, shall be held invalid or unenforceable to any extent, the remainder of
this Lease shall not be affected and each term and provision of this Lease shall
be valid and enforceable to the fullest extent permitted by law.

 

SECTION 20.8. WAIVER. One or more waivers by Landlord or Tenant of any breach of
any term, covenant or condition contained in this Lease shall not be a waiver of
any subsequent breach of the same or any other term, covenant or condition.
Consent to any act by one of the parties shall not be deemed to render
unnecessary the obtaining of that party’s consent to any subsequent act. No
breach of this Lease shall be deemed to have been waived unless the waiver is in
a writing signed by the waiving party.

 

SECTION 20.9. INABILITY TO PERFORM. In the event that either party shall be
delayed or hindered in or prevented from the performance of any work or in
performing any act required under this Lease by reason of any cause beyond the
reasonable control of that party, then the performance of the work or the doing
of the act shall be excused for the period of the delay and the time for
performance shall be extended for a period equivalent to the period of the
delay. The provisions of this Section shall not operate to excuse Tenant from
the prompt payment of rent.

 

SECTION 20.10. ENTIRE AGREEMENT. This Lease and its exhibits and other
attachments cover in full each and every agreement of every kind between the
parties concerning the Premises, the Building, and the Project, and all
preliminary negotiations, oral agreements, understandings and/or practices,
except those contained in this Lease, are superseded and of no further effect.
Tenant waives its rights to rely on any representations or promises made by
Landlord or others which are not contained in this Lease. No verbal agreement or
implied covenant shall be held to modify the provisions of this Lease, any
statute, law, or custom to the contrary notwithstanding.

 

21

--------------------------------------------------------------------------------


 

SECTION 20.11. QUIET ENJOYMENT. Upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
and subject to the other provisions of this Lease, Tenant shall have the right
of quiet enjoyment and use of the Premises for the Term without hindrance or
interruption by Landlord or any other person claiming by or through Landlord.

 

SECTION 20.12. SURVIVAL. All covenants of Landlord or Tenant which reasonably
would be intended to survive the expiration or sooner termination of this Lease,
including without limitation any warranty or indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.

 

ARTICLE XXI. EXECUTION AND RECORDING

 

SECTION 21.1. COUNTERPARTS. This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.

 

SECTION 21.2. CORPORATE AND PARTNERSHIP AUTHORITY. If Tenant is a corporation,
limited liability company or partnership, each individual executing this Lease
on behalf of the entity represents and warrants that he is duly authorized to
execute and deliver this Lease and that this Lease is binding upon the
corporation, limited liability company or partnership in accordance with its
terms. Tenant shall, at Landlord’s request, deliver a certified copy of its
organizational documents or an appropriate certificate authorizing or evidencing
the execution of this Lease.

 

SECTION 21.3. EXECUTION OF LEASE; NO OPTION OR OFFER. The submission of this
Lease to Tenant shall be for examination purposes only, and shall not constitute
an offer to or option for Tenant to lease the Premises. Execution of this Lease
by Tenant and its return to Landlord shall not be binding upon Landlord,
notwithstanding any time interval, until Landlord has in fact executed and
delivered this Lease to Tenant, it being intended that this Lease shall only
become effective upon execution by Landlord and delivery of a fully executed
counterpart to Tenant.

 

SECTION 21.4. RECORDING. Tenant shall not record this Lease without the prior
written consent of Landlord. Tenant, upon the request of Landlord, shall execute
and acknowledge a “short form” memorandum of this Lease for recording purposes.

 

SECTION 21.5. AMENDMENTS. No amendment or mutual termination of this Lease shall
be effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest. No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.

 

ARTICLE XXII. MISCELLANEOUS

 

SECTION 22.1. NONDISCLOSURE OF LEASE TERMS. Tenant acknowledges and agrees that
the terms of this Lease are confidential and constitute proprietary information
of Landlord. Disclosure of the terms could adversely affect the ability of
Landlord to negotiate other leases and impair Landlord’s relationship with other
tenants. Accordingly, Tenant agrees that it, and its partners, officers,
directors, employees and attorneys, shall not intentionally and voluntarily
disclose the terms and conditions of this Lease to any other tenant or apparent
prospective tenant of the Building or Project, either directly or indirectly,
without the prior written consent of Landlord, provided, however, that Tenant
may disclose the terms to prospective subtenants or assignees under this Lease
or pursuant to any legal requirement.

 

SECTION 22.2. REPRESENTATIONS BY TENANT. The application, financial statements
and tax returns, if any, submitted and certified to by Tenant as an accurate
representation of its financial condition have been prepared, certified and
submitted to Landlord as an inducement and consideration to Landlord to enter
into this Lease. The application and statements are represented and warranted by
Tenant to be correct and to accurately and fully reflect Tenant’s true financial
condition as of the date of execution of this Lease by Tenant. Tenant shall
during the Term promptly furnish Landlord with current annual financial
statements accurately reflecting Tenant’s financial condition upon written
request from Landlord.

 

SECTION 22.3. CHANGES REQUESTED BY LENDER. If, in connection with obtaining
financing for the Building, the lender shall request reasonable modifications in
this Lease as a condition to the financing, Tenant will not unreasonably
withhold or delay its consent, provided that the modifications do not materially
increase the obligations of Tenant or materially and adversely affect the
leasehold interest created by this Lease.

 

22

--------------------------------------------------------------------------------


 

SECTION 22.4. MORTGAGEE PROTECTION. No act or failure to act on the part of
Landlord which would otherwise entitle Tenant to be relieved of its obligations
hereunder or to terminate this Lease shall result in such a release or
termination unless (a) Tenant has given notice by registered or certified mail
to any beneficiary of a deed of trust or mortgage covering the Building whose
address has been furnished to Tenant and (b) such beneficiary is afforded a
reasonable opportunity to cure the default by Landlord, including, if necessary
to effect the cure, time to obtain possession of the Building by power of sale
or judicial foreclosure provided that such foreclosure remedy is diligently
pursued.

 

SECTION 22.5. SDN LIST. Tenant hereby represents and warrants that neither
Tenant nor any officer, director, employee, partner, member or other principal
of Tenant (collectively, “Tenant Parties”) is listed as a Specially Designated
National and Blocked Person (“SDN”) on the list of such persons and entities
issued by the U.S. Treasury Office of Foreign Assets Control (OFAC). In the
event Tenant or any Tenant Party is or becomes listed as an SDN, Tenant shall be
deemed in breach of this Lease and Landlord shall have the right to terminate
this Lease immediately upon written notice to Tenant.

 

 

LANDLORD:

 

TENANT:

 

 

 

UTC PROPERTIES LLC

 

INFOSONICS CORPORATION

 

 

 

 

 

By

/S/ Joseph Ram

 

By

/s/ Steven M. Case

 

 

 

 

Steven M. Case

 

Printed Name Joseph Ram

 

Senior Vice President, Leasing

 

 

 

 

Title CEO

 

 

 

By

/s/ Michael T. Bennett

 

 

By

/s/ Joshua Haims

 

 

Michael T. Bennett

 

 

 

Vice President, Operations

 

Printed Name Joshua Haims

 

 

 

 

 

Title VP Finance and Operations

 

 

 

 

23

--------------------------------------------------------------------------------


 

[g256131mm03i001.gif]

 

4350 Executive Drive, Suite 100

 

[g256131mm03i002.jpg]

 

 

Exhibit A

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

UTILITIES AND SERVICES

 

The following standards for utilities and services shall be in effect at the
Building. Landlord reserves the right to adopt nondiscriminatory modifications
and additions to these standards. In the case of any conflict between these
standards and the Lease, the Lease shall be controlling. Subject to all of the
provisions of the Lease, including but not limited to the restrictions contained
in Section 6.1, the following shall apply:

 

1. Landlord shall make available to the Premises during the hours of 8:00 a.m.
to 6:00 p.m., Monday through Friday, and if requested by Tenant, from 9:00 a.m.
to 1:00 p.m. on Saturdays (“Building Hours”), generally recognized national
holidays excepted, reasonable HVAC services. Subject to the provisions set forth
below, Landlord shall also furnish the Building with elevator service (if
applicable), reasonable amounts of electric current for normal lighting by
Landlord’s standard overhead fluorescent and incandescent fixtures and for the
operation of office equipment consistent in type and quantity with that utilized
by typical office tenants of the Building and Project, and water for lavatory
purposes. Tenant will not, without the prior written consent of Landlord,
connect any apparatus, machine or device with water pipes or electric current
(except through existing electrical outlets in the Premises) for the purpose of
using electric current or water. Because the Building systems have been designed
for normal occupancy of approximately four persons per one thousand usable
square feet, Tenant understands that excess occupancy of the Premises may result
in excessive use of power and other services and may inhibit the efficient
cooling of the Premises. This paragraph shall at all times be subject to
applicable governmental regulations.

 

2. Upon written request from Tenant delivered to Landlord at least 24 hours
prior to the period for which service is requested, but during normal business
hours, Landlord will provide any of the foregoing building services to Tenant at
such times when such services are not otherwise available. Tenant agrees to pay
Landlord for those after-hour services at rates that Landlord may establish from
time to time. As of the date hereof, Landlord’s after-hours HVAC is $35.00, per
hour, per zone, subject to change from time to time. If Tenant requires electric
current in excess of that which Landlord is obligated to furnish under this
Exhibit B, Tenant shall first obtain the consent of Landlord, and Landlord may
cause an electric current meter to be installed in the Premises to measure the
amount of electric current consumed. The cost of installation, maintenance and
repair of the meter shall be paid for by Tenant, and Tenant shall reimburse
Landlord promptly upon demand for all electric current consumed for any special
power use as shown by the meter. The reimbursement shall be at the rates charged
for electrical power by the local public utility furnishing the current, plus
any additional expense incurred in keeping account of the electric current
consumed.

 

3. Landlord shall furnish water for drinking, personal hygiene and lavatory
purposes only. If Tenant requires or uses water for any purposes in addition to
ordinary drinking, cleaning and lavatory purposes, Landlord may, in its
discretion, install a water meter to measure Tenant’s water consumption. Tenant
shall pay Landlord for the cost of the meter and the cost of its installation,
and for consumption throughout the duration of Tenant’s occupancy. Tenant shall
keep the meter and installed equipment in good working order and repair at
Tenant’s own cost and expense, in default of which Landlord may cause the meter
to be replaced or repaired at Tenant’s expense. Tenant agrees to pay for water
consumed, as shown on the meter and when bills are rendered, and on Tenant’s
default in making that payment Landlord may pay the charges on behalf of Tenant.
Any costs or expenses or payments made by Landlord for any of the reasons or
purposes stated above shall be deemed to be additional rent payable by Tenant to
Landlord upon demand.

 

4. In the event that any utility service to the Premises is separately metered
or billed to Tenant, Tenant shall pay all charges for that utility service to
the Premises and the cost of furnishing the utility to tenant suites shall be
excluded from the Operating Expenses as to which reimbursement from Tenant is
required in the Lease. If any utility charges are not paid when due Landlord may
pay them, and any amounts paid by Landlord shall immediately become due to
Landlord from Tenant as additional rent. If Landlord elects to furnish any
utility service to the Premises, Tenant shall purchase its requirements of that
utility from Landlord as long as the rates charged by Landlord do not exceed
those which Tenant would be required to pay if the utility service were
furnished it directly by a public utility.

 

5. Landlord shall provide janitorial services five days per week, equivalent to
that furnished in comparable buildings, and window washing as reasonably
required; provided, however, that Tenant shall pay for any additional or unusual
janitorial services required by reason of any nonstandard improvements in the
Premises, including without limitation wall coverings and floor coverings
installed by or for Tenant, or by reason of any use of Premises other than
exclusively as offices. The cleaning services provided by Landlord shall also
exclude refrigerators, eating utensils (plates, drinking containers and
silverware), and interior glass partitions. Tenant shall pay to Landlord the
cost of removal of any of Tenant’s refuse and rubbish, to the extent that they
exceed the refuse and rubbish usually attendant with general office usage.

 

1

--------------------------------------------------------------------------------


 

6. Tenant shall have access to the Building 24 hours per day, 7 days per week,
52 weeks per year; provided that Landlord may install access control systems as
it deems advisable for the Building. Such systems may, but need not, include
full or part-time lobby supervision, the use of a sign-in sign-out log, a card
identification access system, building parking and access pass system, closing
hours procedures, access control stations, fire stairwell exit door alarm
system, electronic guard system, mobile paging system, elevator control system
or any other access controls. In the event that Landlord elects to provide any
or all of those services, Landlord may discontinue providing them at any time
with or without notice. Landlord may impose a reasonable charge for access
control cards and/or keys issued to Tenant. Landlord shall have no liability to
Tenant for the provision by Landlord of improper access control services, for
any breakdown in service, or for the failure by Landlord to provide access
control services. Tenant further acknowledges that Landlord’s access systems may
be temporarily inoperative during building emergency and system repair periods.
Tenant agrees to assume responsibility for compliance by its employees with any
regulations established by Landlord with respect to any card key access or any
other system of building access as Landlord may establish. Tenant shall be
liable to Landlord for any loss or damage resulting from its or its employees
use of any access system.

 

7. The costs of operating, maintaining and repairing any supplemental air
conditioning unit serving only the Premises shall be borne solely by Tenant.
Such costs shall include all metered electrical charges as described above in
this Exhibit, together with the cost, as reasonably estimated by Landlord, to
supply cooling water or other means of heat dissipation for the unit. Should
Tenant desire to install such a unit, the plans and specifications must be
submitted in advance to Landlord and approved in writing by Landlord. Such
installation shall be at Tenant’s sole expense and shall include installation of
a separate meter for the operation of the unit. Landlord may require Tenant to
remove at Lease expiration any such unit installed by or for Tenant and to
repair any resulting damage to the Premises or Building.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PARKING

 

The following parking regulations shall be in effect at the Building. Landlord
reserves the right to adopt reasonable, nondiscriminatory modifications and
additions to the regulations by written notice to Tenant. In the case of any
conflict between these regulations and the Lease, the Lease shall be
controlling.

 

1. Landlord agrees to maintain, or cause to be maintained, an automobile parking
area (“Parking Area”) in reasonable proximity to the Building for the benefit
and use of the visitors and patrons and, except as otherwise provided, employees
of Tenant, and other tenants and occupants of the Building. The Parking Area
shall include, whether in a surface parking area or a parking structure, the
automobile parking stalls, driveways, entrances, exits, sidewalks and attendant
pedestrian passageways and other areas designated for parking. Landlord shall
have the right and privilege of determining the nature and extent of the
automobile Parking Area, whether it shall be surface, underground or other
structure, and of making such changes to the Parking Area from time to time
which in its opinion are desirable and for the best interests of all persons
using the Parking Area. Landlord shall keep the Parking Area in a neat, clean
and orderly condition, and shall repair any damage to its facilities. Landlord
shall not be liable for any damage to motor vehicles of visitors or employees,
for any loss of property from within those motor vehicles, or for any injury to
Tenant, its visitors or employees, unless ultimately determined to be caused by
the sole active negligence or willful misconduct of Landlord. Unless otherwise
instructed by Landlord, every parker shall park and lock his or her own motor
vehicle. Landlord shall also have the right to establish, and from time to time
amend, and to enforce against all users of the Parking Area all reasonable rules
and regulations (including the designation of areas for employee parking) as
Landlord may deem necessary and advisable for the proper and efficient operation
and maintenance of the Parking Area. Garage managers or attendants are not
authorized to make or allow any exceptions to these regulations.

 

2. Landlord may, if it deems advisable in its sole discretion, charge for
parking and may establish for the Parking Area a system or systems of permit
parking for Tenant, its employees and its visitors, which may include, but not
be limited to, a system of charges against nonvalidated parking, verification of
users, a set of regulations governing different parking locations, and an
allotment of reserved or nonreserved parking spaces based upon the charges paid
and the identity of users. In no event shall Tenant or its employees park in
reserved stalls leased to other tenants or in stalls within designated visitor
parking zones, nor shall Tenant or its employees utilize more than the number of
parking stalls allotted in this Lease to Tenant. It is understood that Landlord
shall not have any obligation to cite improperly parked vehicles or otherwise
attempt to enforce reserved parking rules during hours when parking attendants
are not present at the Parking Area. Tenant shall comply with such system in its
use (and in the use of its visitors, patrons and employees) of the Parking Area,
provided, however, that the system and rules and regulations shall apply to all
persons entitled to the use of the Parking Area, and all charges to Tenant for
use of the Parking Area shall be no greater than Landlord’s then current
scheduled charge for parking.

 

3. Tenant shall, upon request of Landlord from time to time, furnish Landlord
with a list of its employees’ names and of Tenant’s and its employees’ vehicle
license numbers. Tenant agrees to acquaint its employees with these regulations
and assumes responsibility for compliance by its employees with these parking
provisions, and shall be liable to Landlord for all unpaid parking charges
incurred by its employees. Any amount due from Tenant shall be deemed additional
rent. Tenant authorizes Landlord to tow away from the Building any vehicle
belonging to Tenant or Tenant’s employees parked in violation of these
provisions, and/or to attach violation stickers or notices to those vehicles. In
the event Landlord elects or is required to limit or control parking by tenants,
employees, visitors or invitees of the Building, whether by validation of
parking tickets, parking meters or any other method of assessment, Tenant agrees
to participate in the validation or assessment program under reasonable rules
and regulations as are established by Landlord and/or any applicable
governmental agency.

 

4. Landlord may establish an identification system for vehicles of Tenant and
its employees which may consist of stickers, magnetic parking cards or other
parking access devices supplied by Landlord. All such parking access devices
shall remain the property of Landlord, shall be displayed as required by
Landlord or upon request and may not be mutilated or obliterated in any manner.
Those devices shall not be transferable and any such device in the possession of
an unauthorized holder shall be void and may be confiscated. Landlord may impose
a reasonable fee for access devices and a replacement charge for devices which
are lost or stolen. Each access device shall be returned to Landlord promptly
following the Expiration Date or sooner termination of this Lease. Loss or theft
of parking access devices shall be reported to Landlord or its Parking Area
operator immediately and a written report of the loss filed if requested by
Landlord or its Parking Area operator.

 

5. Persons using the Parking Area shall observe all directional signs and arrows
and any posted speed limits. Unless otherwise posted, in no event shall the
speed limit of 5 miles per hour be exceeded. All vehicles shall be parked
entirely within painted stalls, and no vehicles shall be

 

1

--------------------------------------------------------------------------------


 

parked in areas which are posted or marked as “no parking” or on or in ramps,
driveways and aisles. Only one vehicle may be parked in a parking space. In no
event shall Tenant interfere with the use and enjoyment of the Parking Area by
other tenants of the Building or their employees or invitees.

 

6. Parking Areas shall be used only for parking vehicles. Washing, waxing,
cleaning or servicing of vehicles, or the parking of any vehicle on an overnight
basis, in the Parking Area (other than emergency services) by any parker or his
or her agents or employees is prohibited unless otherwise authorized by
Landlord. Tenant shall have no right to install any fixtures, equipment or
personal property (other than vehicles) in the Parking Area, nor shall Tenant
make any alteration to the Parking Area.

 

7. It is understood that the employees of Tenant and the other tenants of
Landlord within the Building and Project shall not be permitted to park their
automobiles in the portions of the Parking Area which may from time to time be
designated for patrons of the Building and/or Project and that Landlord shall at
all times have the right to establish rules and regulations for employee
parking. Landlord shall lease to Tenant, and Tenant shall be obligated to lease
from Landlord for the Term of this Lease, the total number of vehicle parking
spaces set forth in Item 12 of the Basic Lease Provisions (the “Allotted
Stalls”). During the initial Term, Tenant shall not be obligated to pay a
parking charge for the Allotted Stalls. After the initial Term, Tenant shall pay
to Landlord for the lease of the Allotted Stalls the monthly amounts as Landlord
shall from time to time determine. Should any monthly parking charge, if any,
not be paid within five (5) days following the date due, then a late charge
shall be payable by Tenant equal to the greater of (i) five percent (5%) of the
delinquent installment or (ii) One Hundred Dollars ($100.00), which late charge
shall be separate and in addition to any late charge that may be assessed
pursuant to Section 14.3 of the Lease for other than delinquent monthly parking
charges. Landlord may authorize persons other than those described above,
including occupants of other buildings, to utilize the Parking Area. In the
event of the use of the Parking Area by other persons, those persons shall pay
for that use in accordance with the terms established above; provided, however,
Landlord may allow those persons to use the Parking Area on weekends, holidays,
and at other non-office hours without payment.

 

8. Notwithstanding the foregoing paragraphs 1 through 7, Landlord shall be
entitled to pass on to Tenant its proportionate share of any charges or parking
surcharge or transportation management costs levied by any governmental agency.
The foregoing parking provisions are further subject to any governmental
regulations which limit parking or otherwise seek to encourage the use of
carpools, public transit or other alternative transportation forms or traffic
reduction programs. Tenant agrees that it will use its best efforts to
cooperate, including registration and attendance, in programs which may be
undertaken to reduce traffic. Tenant acknowledges that as a part of those
programs, it may be required to distribute employee transportation information,
participate in employee transportation surveys, allow employees to participate
in commuter activities, designate a liaison for commuter transportation
activities, distribute commuter information to all employees, and otherwise
participate in other programs or services initiated under a transportation
management program.

 

9. Should any parking spaces be allotted by Landlord to Tenant, either on a
reserved or nonreserved basis, Tenant shall not assign or sublet any of those
spaces, either voluntarily or by operation of law, without the prior written
consent of Landlord, except in connection with an authorized assignment of this
Lease or subletting of the Premises.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TENANT’S INSURANCE

 

The following requirements for Tenant’s insurance shall be in effect at the
Building, and Tenant shall also cause any subtenant to comply with the
requirements. Landlord reserves the right to adopt reasonable nondiscriminatory
modifications and additions to these requirements. Tenant agrees to obtain and
present evidence to Landlord that it has fully complied with the insurance
requirements.

 

1. Tenant shall, at its sole cost and expense, commencing on the date Tenant is
given access to the Premises for any purpose and during the entire Term,
procure, pay for and keep in full force and effect:  (i) commercial general
liability insurance with respect to the Premises and the operations of or on
behalf of Tenant in, on or about the Premises, including but not limited to
coverage for personal injury, contractual liability, independent contractors,
broad form property damage, fire legal liability, products liability (if a
product is sold from the Premises), and liquor law liability (if alcoholic
beverages are sold, served or consumed within the Premises), which policy(ies)
shall be written on an “occurrence” basis and for not less than $2,000,000
combined single limit (with a $50,000 minimum limit on fire legal liability) per
occurrence for bodily injury, death, and property damage liability, or the
current limit of liability carried by Tenant, whichever is greater, and subject
to such increases in amounts as Landlord may determine from time to time; (ii)
workers’ compensation insurance coverage as required by law, together with
employers’ liability insurance coverage of at least $1,000,000; (iii) with
respect to improvements, alterations, and the like required or permitted to be
made by Tenant under this Lease, builder’s risk insurance, in an amount equal to
the replacement cost of the work; (iv) insurance against fire, vandalism,
malicious mischief and such other additional perils as may be included in a
standard “special form” policy, insuring all Tenant Installations, trade
fixtures, furnishings, equipment and items of personal property in the Premises,
in an amount equal to not less than ninety percent (90%) of their actual
replacement cost (with replacement cost endorsement), which policy shall also
include business interruption coverage in an amount sufficient to cover one (1)
year of loss. In no event shall the limits of any policy be considered as
limiting the liability of Tenant under this Lease.

 

2. All policies of insurance required to be carried by Tenant pursuant to this
Exhibit shall be written by responsible insurance companies authorized to do
business in the State of California and with a general policyholder rating of
not less than “A-” and financial rating of not less than “VIII” in the most
current Best’s Insurance Report. The deductible or other retained limit under
any policy carried by Tenant shall be commercially reasonable, and Tenant shall
be responsible for payment of such retained limit with full waiver of
subrogation in favor of Landlord. Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy. A certificate of insurance, certifying that the policy has been issued,
provides the coverage required by this Exhibit and contains the required
provisions, together with endorsements acceptable to Landlord evidencing the
waiver of subrogation and additional insured provisions required below, shall be
delivered to Landlord prior to the date Tenant is given the right of possession
of the Premises. Proper evidence of the renewal of any insurance coverage shall
also be delivered to Landlord not less than thirty (30) days prior to the
expiration of the coverage. In the event of a loss covered by any policy under
which Landlord is an additional insured, Landlord shall be entitled to review a
copy of such policy.

 

3. Each policy evidencing insurance required to be carried by Tenant pursuant to
this Exhibit shall contain the following provisions and/or clauses satisfactory
to Landlord:  (i) with respect to Tenant’s commercial general liability
insurance, a provision that the policy and the coverage provided shall be
primary and that any coverage carried by Landlord shall be excess of and
noncontributory with any policies carried by Tenant, together with a provision
including Landlord, The Irvine Company LLC, and any other parties in interest
designated by Landlord as additional insureds;  (ii) except with respect to
Tenant’s commercial general liability insurance, a waiver by the insurer of any
right to subrogation against Landlord, its agents, employees, contractors and
representatives which arises or might arise by reason of any payment under the
policy or by reason of any act or omission of Landlord, its agents, employees,
contractors or representatives; and (iii) a provision that the insurer will not
cancel or change the coverage provided by the policy without first giving
Landlord thirty (30) days prior written notice. Tenant shall also name Landlord
as an additional insured on any excess or umbrella liability insurance policy
carried by Tenant.

 

4. In the event that Tenant fails to procure, maintain and/or pay for, at the
times and for the durations specified in this Exhibit, any insurance required by
this Exhibit, or fails to carry insurance required by any governmental
authority, Landlord may at its election procure that insurance and pay the
premiums, in which event Tenant shall repay Landlord all sums paid by Landlord,
together with interest at the maximum rate permitted by law and any related
costs or expenses incurred by Landlord, within ten (10) days following
Landlord’s written demand to Tenant.

 

NOTICE TO TENANT:  IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

RULES AND REGULATIONS

 

The following Rules and Regulations shall be in effect at the Building. Landlord
reserves the right to adopt reasonable nondiscriminatory modifications and
additions at any time. In the case of any conflict between these regulations and
the Lease, the Lease shall be controlling.

 

1. Except with the prior written consent of Landlord, or unless otherwise
specifically authorized in this Lease, Tenant shall not sell or permit the
retail sale of goods or services in or from the Premises, nor shall Tenant allow
the Premises to be utilized for any manufacturing or medical practice.

 

2. The sidewalks, halls, passages, elevators, stairways, and other common areas
shall not be obstructed by Tenant or used by it for storage, for depositing
items, or for any purpose other than for ingress to and egress from the
Premises. The halls, passages, entrances, elevators, stairways, balconies and
roof are not for the use of the general public, and Landlord shall in all cases
retain the right to control and prevent access to those areas of all persons
whose presence, in the judgment of Landlord, shall be prejudicial to the safety,
character, reputation and interests of the Building and its tenants. Should
Tenant have access to any balcony or patio area, Tenant shall not place any
furniture or other personal property in such area without the prior written
approval of Landlord. Nothing contained in this Lease shall be construed to
prevent access to persons with whom Tenant normally deals only for the purpose
of conducting its business on the Premises (such as clients, customers, office
suppliers and equipment vendors and the like) unless those persons are engaged
in illegal activities. Neither Tenant nor any employee or contractor of Tenant
shall go upon the roof of the Building without the prior written consent of
Landlord.

 

3. The sashes, sash doors, windows, glass lights, solar film and/or screen, and
any lights or skylights that reflect or admit light into the halls or other
places of the Building shall not be covered or obstructed. The toilet rooms,
water and wash closets and other water apparatus shall not be used for any
purpose other than that for which they were constructed, and no foreign
substance of any kind shall be thrown in those facilities, and the expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by Tenant.

 

4. No sign, advertisement or notice visible from the exterior of the Premises
shall be inscribed, painted or affixed by Tenant on any part of the Building or
the Premises without the prior written consent of Landlord. If Landlord shall
have given its consent at any time, whether before or after the execution of
this Lease, that consent shall in no way operate as a waiver or release of any
of the provisions of this Lease, and shall be deemed to relate only to the
particular sign, advertisement or notice so consented to by Landlord and shall
not be construed as dispensing with the necessity of obtaining the specific
written consent of Landlord with respect to any subsequent sign, advertisement
or notice. If Landlord, by a notice in writing to Tenant, shall object to any
curtain, blind, tinting, shade or screen attached to, or hung in, or used in
connection with, any window or door of the Premises, the use of that curtain,
blind, tinting, shade or screen shall be immediately discontinued and removed by
Tenant. No awnings shall be permitted on any part of the Premises. No antenna or
satellite dish shall be installed by Tenant that is either located or visible
from outside the Premises without the prior written agreement of Landlord.

 

5. Tenant shall not do or permit anything to be done in the Premises, or bring
or keep anything in the Premises, which shall in any way increase the rate of
fire insurance on the Building, or on the property kept in the Building, or
obstruct or interfere with the rights of other tenants, or in any way injure or
annoy them, or conflict with the regulations of the Fire Department or the fire
laws, or with any insurance policy upon the Building, or any portion of the
Building or its contents, or with any rules and ordinances established by the
Board of Health or other governmental authority.

 

6. The installation and location of any unusually heavy equipment in the
Premises, including without limitation file storage units, safes and electronic
data processing equipment, shall require the prior written approval of Landlord.
Landlord may restrict the weight and position of any equipment that may exceed
the weight load limits for the structure of the Building, and may further
require, at Tenant’s expense, the reinforcement of any flooring on which such
equipment may be placed and/or an engineering study to be performed to determine
whether the equipment may safely be installed in the Building and the necessity
of any reinforcement. The moving of large or heavy objects shall occur only
between those hours as may be designated by, and only upon previous written
notice to, Landlord, and the persons employed to move those objects in or out of
the Building must be reasonably acceptable to Landlord. Without limiting the
generality of the foregoing, no freight, furniture or bulky matter of any
description shall be received into or moved out of the lobby of the Building or
carried in any elevator other than the freight elevator designated by Landlord
unless approved in writing by Landlord.

 

7. Landlord shall clean the Premises as provided in the Lease, and except with
the written consent of Landlord, no person or persons other than those approved
by Landlord will be permitted to enter the Building for that purpose. Tenant
shall not cause unnecessary labor by reason of

 

1

--------------------------------------------------------------------------------


 

Tenant’s carelessness and indifference in the preservation of good order and
cleanliness. Landlord shall not be responsible to Tenant or its employees for
loss or damage to property in connection with the provision of janitorial
services by third party contractors.

 

8. Tenant shall not sweep or throw, or permit to be swept or thrown, from the
Premises any dirt or other substance into any of the corridors or halls or
elevators, or out of the doors or windows or stairways of the Building, and
Tenant shall not use, keep or permit to be used or kept any foul or noxious gas
or substance in the Premises, or permit or suffer the Premises to be occupied or
used in a manner offensive or objectionable to Landlord or other occupants of
the Building by reason of noise, odors and/or vibrations, or interfere in any
way with other tenants or those having business with other tenants, nor shall
any animals or birds be kept by Tenant in or about the Building. Smoking or
carrying of lighted cigars, cigarettes, pipes or similar products anywhere
within the Premises or Building is strictly prohibited, and Landlord may enforce
such prohibition pursuant to Landlord’s leasehold remedies. Smoking is permitted
outside the Building and within the project only in areas designated by
Landlord.

 

9. No cooking shall be done or permitted by Tenant on the Premises, except
pursuant to the normal use of a U.L. approved microwave oven and coffee maker
for the benefit of Tenant’s employees and invitees, nor shall the Premises be
used for the storage of merchandise or for lodging. Any pipes or tubing used by
Tenant to transmit water to an appliance or device in the Premises must be made
of copper or stainless steel, and in no event shall plastic tubing be used for
that purpose.

 

10. Tenant shall not use or keep in the Building any kerosene, gasoline, or
inflammable fluid or any other illuminating material, or use any method of
heating other than that supplied by Landlord.

 

11. If Tenant desires telephone, telegraph, burglar alarm or similar
connections, Landlord will direct electricians as to where and how the wires are
to be introduced. No boring or cutting for wires or otherwise shall be made
without directions from Landlord.

 

12. Upon the termination of its tenancy, Tenant shall deliver to Landlord all
the keys to offices, rooms and toilet rooms and all access cards which shall
have been furnished to Tenant or which Tenant shall have had made.

 

13. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork or plaster or in any way deface the Premises, except to install normal
wall hangings. Tenant shall not affix any floor covering to the floor of the
Premises in any manner except by a paste, or other material which may easily be
removed with water, the use of cement or other similar adhesive materials being
expressly prohibited. The method of affixing any floor covering shall be subject
to approval by Landlord. The expense of repairing any damage resulting from a
violation of this rule shall be borne by Tenant.

 

14. On Saturdays, Sundays and legal holidays, and on other days between the
hours of 6:00 p.m. and 8:00 a.m., access to the Building, or to the halls,
corridors, elevators or stairways in the Building, or to the Premises, may be
refused unless the person seeking access complies with any access control system
that Landlord may establish. Landlord shall in no case be liable for damages for
the admission to or exclusion from the Building of any person whom Landlord has
the right to exclude under Rules 2 or 18 of this Exhibit. In case of invasion,
mob, riot, public excitement, or other commotion, or in the event of any other
situation reasonably requiring the evacuation of the Building, Landlord reserves
the right at its election and without liability to Tenant to prevent access to
the Building by closing the doors or otherwise, for the safety of the tenants
and protection of property in the Building.

 

15. Tenant shall be responsible for protecting the Premises from theft, which
includes keeping doors and other means of entry closed and securely locked.
Tenant shall cause all water faucets or water apparatus to be shut off before
Tenant or Tenant’s employees leave the Building, and that all electricity, gas
or air shall likewise be shut off, so as to prevent waste or damage, and for any
default or carelessness Tenant shall make good all injuries sustained by other
tenants or occupants of the Building or Landlord.

 

16. Tenant shall not alter any lock or install a new or additional lock or any
bolt on any door of the Premises without the prior written consent of Landlord.
If Landlord gives its consent, Tenant shall in each case promptly furnish
Landlord with a key for any new or altered lock.

 

17. Tenant shall not install equipment, such as but not limited to electronic
tabulating or computer equipment, requiring electrical or air conditioning
service in excess of that to be provided by Landlord under the Lease except in
accordance with Exhibit B.

 

18. Landlord shall have full and absolute authority to regulate or prohibit the
entrance to the Premises of any vendor, supplier, purveyor, petitioner,
proselytizer or other similar person if, in the good faith judgment of Landlord,
such person will be involved in general solicitation activities, or the
proselytizing, petitioning, or disturbance of other tenants or their customers
or invitees, or engaged or likely to engage in conduct which may in Landlord’s
opinion distract from the use of the Premises for

 

2

--------------------------------------------------------------------------------


 

its intended purpose. Notwithstanding the foregoing, Landlord reserves the
absolute right and discretion to limit or prevent access to the Buildings by any
food or beverage vendor, whether or not invited by Tenant, and Landlord may
condition such access upon the vendor’s execution of an entry permit agreement
which may contain provisions for insurance coverage and/or the payment of a fee
to Landlord.

 

19. Tenant shall, at its expense, be required to utilize the third party
contractor designated by Landlord for the Building to provide any telephone
wiring services from the minimum point of entry of the telephone cable in the
Building to the Premises.

 

20. Tenant shall, upon request by Landlord, supply Landlord with the names and
telephone numbers of personnel designated by Tenant to be contacted on an
after-hours basis should circumstances warrant.

 

21. Tenant shall cause its employees and agents, and shall endeavor to instruct
its invitees, to wear attire suitable for a first class office project while
such persons are in the Building or Project.

 

22. Landlord may from time to time grant tenants individual and temporary
variances from these Rules, provided that any variance does not have a material
adverse effect on the use and enjoyment of the Premises by Tenant.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT X

 

WORK LETTER/BUILD TO SUIT

 

Landlord shall cause its contractor to construct the tenant improvements for the
Premises as shown in the space plan (the “Plan”) prepared by Gensler Architects
and dated August 9, 2007, exclusive of Alternates A, C, and D, and the cost
estimate (the “Cost Estimate”) prepared by Bycor and dated August 15, 2007. Any
additional cost resulting from changes requested by Tenant shall be borne solely
by Tenant and paid to Landlord prior to the commencement of construction. Unless
otherwise specified in the Plan or Cost Estimate or hereafter agreed in writing
by Landlord, all materials and finishes utilized in constructing the tenant
improvements shall be Landlord’s building standard. Should Landlord submit any
additional plans, equipment specification sheets, or other matters to Tenant for
approval or completion, Tenant shall respond in writing, as appropriate, within
five (5) business days unless a shorter period is provided herein. Tenant shall
not unreasonably withhold its approval of any matter, and any disapproval shall
be limited to items not previously approved by Tenant in the Plan or otherwise.

 

In the event that Tenant requests in writing a revision in the Plan or in any
other plans hereafter approved by Tenant, then provided such change request is
acceptable to Landlord, Landlord shall advise Tenant by written change order of
any additional cost and/or Tenant Delay (as defined below) such change would
cause. Tenant shall approve or disapprove such change order in writing within
two (2) business days following its receipt. Tenant’s approval of a change order
shall not be effective unless accompanied by payment in full of the additional
cost of the tenant improvement work resulting from the change order. It is
understood that Landlord shall have no obligation to interrupt or modify the
tenant improvement work pending Tenant’s approval of a change order.

 

Notwithstanding any provision in the Lease to the contrary, if Tenant fails to
comply with any of the time periods specified in this Work Letter, requests any
changes to the work, fails to make timely payment of any sum due hereunder,
furnishes inaccurate or erroneous specifications or other information, or
otherwise delays in any manner the completion of the tenant improvements or the
issuance of an occupancy certificate (any of the foregoing being referred to in
this Lease as a “Tenant Delay”), then Tenant shall bear any resulting additional
construction cost or other expenses and the delivery date shall be deemed to
have occurred for all purposes as of the date Landlord reasonably determines
that it would have been able to deliver the Premises to Tenant but for the
collective Tenant Delays.

 

Landlord shall permit Tenant and its agents to enter the Premises prior to the
delivery date of the Lease in order that Tenant may perform any work to be
performed by Tenant hereunder through its own contractors, subject to Landlord’s
prior written approval, and in a manner and upon terms and conditions and at
times satisfactory to Landlord’s representative. The foregoing license to enter
the Premises prior to the delivery date is, however, conditioned upon Tenant’s
contractors and their subcontractors and employees working in harmony and not
interfering with the work being performed by Landlord. If at any time that entry
shall cause disharmony or interfere with the work being performed by Landlord,
this license may be withdrawn by Landlord upon twenty-four (24) hours written
notice to Tenant. That license is further conditioned upon the compliance by
Tenant’s contractors with all requirements imposed by Landlord on third party
contractors, including without limitation the maintenance by Tenant and its
contractors and subcontractors of workers’ compensation and public liability and
property damage insurance in amounts and with companies and on forms
satisfactory to Landlord, with certificates of such insurance being furnished to
Landlord prior to proceeding with any such entry. The entry shall be deemed to
be under all of the provisions of the Lease except as to the covenants to pay
rent. Landlord shall not be liable in any way for any injury, loss or damage
which may occur to any such work being performed by Tenant, the same being
solely at Tenant’s risk. In no event shall the failure of Tenant’s contractors
to complete any work in the Premises extend the delivery date beyond the date
that Landlord has substantially completed its tenant improvement work and
tendered the Premises to Tenant.

 

Tenant hereby designates Jeff Klausner, Telephone No. (760) 431-7949, as its
representative, agent and attorney-in-fact for the purpose of receiving notices,
approving submittals and issuing requests for changes, and Landlord shall be
entitled to rely upon authorizations and directives of such person(s) as if
given by Tenant. Tenant may amend the designation of its construction
representative(s) at any time upon delivery of written notice to Landlord.

 

1

--------------------------------------------------------------------------------